EXHIBIT 10.1

LEASE BETWEEN

250 PARK AVENUE, LLC,
as Landlord

and

CIFC CORP.,
as Tenant
PREMISES:
The entire rentable portion of the fourth (4th) floor at
250 Park Avenue
New York, New York

This draft lease, any other draft lease, and/or any correspondence, writings,
communications or other documents delivered or exchanged between Landlord and
Tenant shall in no event be deemed to be an offer or an agreement to lease or to
enter into a lease on the terms set forth herein or otherwise and no lease, or
agreement to lease, shall be binding on either Landlord or Tenant until executed
and delivered by both parties.

TABLE OF CONTENTS

     
LEASE
Article
 
Page No.



1.   COMMENCEMENT OF TERM:  



2.   OCCUPANCY:  



3.   RENT:  



4.   DEFINITIONS:  



5.   ADJUSTMENTS OF RENT:  



6.   LATE PAYMENT CHARGE:  



7.   ALTERATIONS:  



8.   REPAIRS; SERVICES PROVIDED BY LANDLORD:  



9.   WINDOW CLEANING:  



10.   REQUIREMENTS OF LAW, FIRE INSURANCE, FLOOR LOAD:  



11.   SUBORDINATION:  



12.   PROPERTY LOSS, DAMAGE, REIMBURSEMENT, INDEMNITY:  



13.   DESTRUCTION, FIRE AND OTHER CASUALTY:  



14.   EMINENT DOMAIN:  



15.   ASSIGNMENT, SUBLETTING, ETC.:  



16.   ELECTRIC CURRENT:  



17.   ACCESS TO PREMISES:  



18.   VAULT, VAULT SPACE, AREA:  



19.   BANKRUPTCY:  



20.   DEFAULT:  



21.   REMEDIES OF LANDLORD AND WAIVER OF REDEMPTION:  



22.   FEES AND EXPENSES:  



23.   NO REPRESENTATIONS BY LANDLORD:  



24.   END OF TERM:  



25.   QUIET ENJOYMENT:  



26.   FAILURE TO GIVE POSSESSION:  



27.   NO WAIVER:  



28.   WAIVER OF TRIAL BY JURY:  



29.   INABILITY TO PERFORM:  



30.   CAPTIONS:  



31.   ADJACENT EXCAVATION — SHORING:  



32.   RULES AND REGULATIONS:  



33.   SECURITY:  



34.   SUCCESSORS AND ASSIGNS:  



35.   INSURANCE:  



36.   BROKERAGE:  



37.   ESTOPPEL CERTIFICATE:  



38.   HOLDING OVER:  



39.   NOTICES:  



40.   CERTAIN RIGHTS RESERVED TO LANDLORD:  



41.   HAZARDOUS MATERIALS:  



42.   LANDLORD’S WORK:  



43.   RENEWAL OPTION:  



44.   ROOFTOP EQUIPMENT:  



45.   TERMINATION RIGHT:  



46.   MISCELLANEOUS:  

EXHIBIT A — LEASED PREMISES
EXHIBIT B — CLEANING SPECIFICATIONS
EXHIBIT C — RULES AND REGULATIONS
EXHIBIT D — FORM OF LETTER OF CREDIT
EXHIBIT E – LANDLORD’S BASE BUILDING WORK
EXHIBIT F – CONTRACTOR’S INSURANCE REQUIREMENTS
EXHIBIT G – CONSTRUCTION RULES AND REGULATIONS
EXHIBIT H – APPROVED CONTRACTORS
EXHIBIT I– HVAC SPECIFICATION
EXHIBIT J– TENANT’S SCHEMATIC PLAN

AGREEMENT OF LEASE, made as of this 16th day of September, 2011, between 250
PARK AVENUE, LLC, a Delaware limited liability company, having its principal
place of business at c/o AEW Capital Management, L.P., World Trade Center East,
Two Seaport Lane, Boston, Massachusetts 02210 ( “Landlord”), and CIFC CORP., a
Delaware corporation, having an address at 250 Park Avenue, New York, New York
10177 (“Tenant”).

WITNESSETH:

Landlord hereby leases to Tenant and Tenant hereby hires from Landlord certain
space consisting of the entire rentable portion of the fourth (4th) floor,
substantially as shown hatched on the floor plan annexed hereto as Exhibit A and
made a part hereof (the “Premises”) in the building known as 250 Park Avenue,
New York, New York (the “Building”; the Building, together with the land on
which it is located (the “Land”) and all other improvements thereon being called
the “Property”), on the terms and conditions hereinafter set forth.

The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:

COMMENCEMENT OF TERM:

1. (A) The term of this Lease (the “Term” or “term”) shall commence on the date
upon which Landlord’s Base Building Work and Landlord’s Work (as such terms are
hereinafter defined) has been substantially completed and possession of the
Premises has been delivered to Tenant (the “Commencement Date”), and shall end
on the date (the “Expiration Date”) which is the last day of the month preceding
the month in which occurs the ten (10) year six (6) month anniversary of the
Commencement Date or until such term shall sooner cease and terminate as herein
provided. The Rent Commencement Date shall be the date as specified in
Section 3(C) hereof. For the purposes hereof, Landlord’s Base Building Work and
Landlord’s Work shall be deemed substantially complete notwithstanding the fact
that minor or insubstantial details of construction, mechanical adjustment or
decoration (if any) remain to be performed, the non-completion of which do not
materially interfere with Tenant’s use of the Premises or Tenant’s ability to
perform or continue Tenant’s Alterations. Landlord shall give Tenant notice of
the Commencement Date on or prior to the date that is fifteen (15) days
immediately preceding the Commencement Date.

(B) Landlord shall use commercially reasonable efforts to substantially complete
Landlord’s Work and Landlord’s Base Building Work on or prior to the date which
is four (4) months after receipt of the Final Plans (as hereinafter defined),
but in no event shall Landlord be obligated to incur overtime or premium pay
labor in connection therewith.

(C) Landlord shall accompany Tenant and/or Tenant’s representatives on
walk-throughs of the Premises for purposes of confirming the substantial
completion of Landlord’s Base Building Work and Landlord’s Work and developing a
mutually agreeable list(s) of so-called “punch list(s) items” which have not
been completed (collectively, “Punch List Items”). The parties agree to perform
such walk-through(s) upon such mutually agreeable time(s) as is reasonably
agreed upon by Landlord and Tenant. Tenant acknowledges that the Punch List
Items, if any, may be performed in whole or part after the Commencement Date and
may be performed during business hours and that the performance by Landlord of
work relating to the Punch List Items may temporarily disturb Tenant’s quiet
enjoyment of, and partially limit access to, the Premises. In connection with
Landlord’s performance of the work for the Punch List Items, Landlord shall use
commercially reasonable efforts to complete such work within sixty (60) days
after the Commencement Date (subject to Force Majeure and Tenant Delay) and to
minimize any interference with Tenant’s use of the Premises as a result thereof
but in no event shall Landlord be obligated to incur overtime or premium pay
labor in connection therewith (unless such interference entails a voluntary
utility or service shut down during regular business hours). Landlord and Tenant
shall cooperate with each other (and cause their contractors to cooperate) and
shall keep each other apprised of their respective work so as to facilitate the
scheduling, coordination and orderly progress of work relating to the Punch List
Items and in such a manner to assure the prompt performance of all work,
provided same does not cause unreasonable delays in the completion of the Punch
List Items or cause the cost thereof to increase, other than to a de minimis
extent.

(D) Subject to the terms of Section 1(C) hereof, Tenant shall accept possession
of the Premises on the Commencement Date in its then “as is” condition, with
Landlord’s Base Building Work and Landlord’s Work substantially completed and
subject only to the completion by Landlord of the Punch List Items, if any.
Landlord shall be under no obligation to make any changes, improvements, or
alterations to the Premises other than Landlord’s Base Building Work and
Landlord’s Work. Unless otherwise expressly provided herein, the taking of
occupancy of the whole or any part of the Premises by Tenant shall be conclusive
evidence as against Tenant that Tenant shall have accepted possession of the
Premises and that the Premises shall be in good and satisfactory condition at
the time such occupancy shall be so taken subject only to the completion of the
Punch List Items, if any.

(E) Promptly after the occurrence of the Commencement Date, upon the request of
either party, Landlord and Tenant will execute an agreement, hereafter referred
to as the “Commencement Date Agreement” stating, among other things, the
Commencement Date, the Rent Commencement Date and the stated Expiration Date.
Tenant’s failure or refusal to sign the same shall in no event affect Landlord’s
designation of the Commencement Date, the Rent Commencement Date, or the stated
Expiration Date or any of Tenant’s obligations hereunder.

OCCUPANCY:

2. (A) Tenant agrees to use, occupy, operate and maintain the Premises for
executive, administrative and general offices, trading desks and ancillary uses
related thereto (collectively, the “Permitted Use”) and for no other purpose
whatsoever without Landlord’s consent, which may be granted or denied in
Landlord’s sole and absolute discretion. Without limiting the foregoing, in no
event shall the Premises or any part thereof be used for any of the following:

(i) sale at retail of any products or materials;

(ii) the conduct of a public auction of any kind;

(iii) a branch or agency for a retail bank, trust company, savings bank, savings
and loan association or any branches of any of the foregoing or a loan company
business;

(iv) an employment agency;

(v) offices or agencies of a foreign government or political subdivisions
thereof;

(vi) offices of any governmental bureau or agency of the United States or any
state or political subdivision thereof;

(vii) data processing services rendered primarily to parties other than Tenant
and which are not strictly ancillary to Tenant’s business;

(viii) health care professionals;

(ix) schools or other training or educational uses (other than those which are
strictly ancillary to Tenant’s business, such as training of Tenant’s
personnel);

(x) clerical support concerns rendering clerical support services primarily to
others than Tenant or performing functions other than those which are strictly
ancillary to Tenant’s business;

     
(xi)
(xii)
(xiii)
  reservation centers
any manufacturing purpose;
broadcasting centers and television stations;

(xiv) the operation of any coin-operated vending machine or other devices for
the sale of goods, wares, merchandise, food and beverages, including, but not
limited to, amusement devices and machines, electronic games and machines for
the sale of beverages, food, candy, gum, cigarettes or other commodities or
edibles (provided vending machines solely for use by Tenant’s employees shall be
permitted at the Premises);

(xv) any sex-related obscene, immoral or pornographic use;

(xvi) massage parlors, adult book stores, adult theaters, peep shows,
establishments offering topless and/or bottomless entertainment and/or
sex-related activities or offices for same;

(xvii) betting parlors, gambling casinos, arcades or gambling-type
establishments;

(xviii) a cafeteria, luncheonette, coffee shop, diner, pizzeria, delicatessen,
salad bar or fast food restaurant (provided one or more pantries solely for the
use by Tenant’s employees or invitees shall be permitted at the Premises);

(xix) a night club, discotheque, or similar establishment;

(xx) housing accommodations or for lodging or sleeping purposes; and/or

(xxi) any other use or purpose which, (a) in the reasonable judgment of
Landlord, is not in keeping with the character and dignity of the Property or
(b) involves the receiving of the general public for the purpose of the
dispensing of any services provided by Tenant.

(B) Tenant will not make or permit to be made any use of the Premises which
would violate this Lease or which is forbidden by Legal Requirements (as
hereinafter defined) or which may be dangerous to life, limb, or property, or
which may invalidate or increase the premium cost of any policy of insurance
carried on the Property or concerning its operation, or which will suffer or
permit the Premises or any part thereof to be used in any manner, or anything to
be brought into or kept therein, which, in the reasonable judgment of Landlord,
shall in any way impair or tend to impair the character, reputation or
appearance of the Property as a high quality retail/office building, or which
will impair or interfere, other than to a de minimis extent, with any of the
services performed by Landlord for the Property. In any event, Landlord makes no
representation as to the condition of the Premises, except as otherwise
expressly provided in this Lease. Tenant will not at any time use or occupy the
Premises, or permit same to be used or occupied in violation of the certificate
of occupancy for the Building provided that the current certificate of occupancy
permits the Premises to be used for general, executive and administrative office
purposes. Landlord agrees that it will not amend the current certificate of
occupancy to preclude the use of the Premises for general, executive and
administrative offices purposes. Notwithstanding the foregoing, if any
violations of record against the Building as of the Commencement Date shall
prevent Tenant from performing any of Tenant’s Alterations (as hereinafter
defined) or prevent Tenant from carrying on the ordinary conduct of its
business, Landlord shall take all commercially reasonable efforts to promptly
remove any such violations so that Tenant may obtain all permits and approvals
required by governmental authorities having jurisdiction or take other
reasonable steps so that Tenant may perform Tenant’s Alterations or carry on the
ordinary conduct of its business.

RENT:

3. (A) Tenant shall pay Minimum Rent (as hereinafter defined) at an annual
rental rate as hereinafter provided. The Minimum Rent and all other sums of
money as shall become due and payable by Tenant under this Lease (hereinafter
called “additional rent” or “Additional Rent”) which shall be paid by Tenant in
lawful money of the United States which shall be legal tender in payment of all
debts and dues, public and private, at the time of payment. The Minimum Rent
shall be due and payable in equal monthly installments in advance on the first
day of each month during the Term, at the office of Landlord or such other place
as Landlord may designate in writing and, unless otherwise expressly provided
herein, without any set off or deduction whatsoever, except that Tenant shall
pay the first monthly installment(s) on the execution hereof. The Minimum Rent
and Additional Rent are collectively referred to herein as the “rent”.

(i) Tenant shall pay minimum annual rent (the “Minimum Rent”), at an annual
rate, as follows: $1,606,660.00 per annum for the period beginning on the
Commencement Date and ending on the day immediately preceding the sixth (6th)
anniversary of the Commencement Date payable in advance in equal monthly
installments of $133,888.33; and

(ii) $1,752,720.00 per annum for the period beginning on the sixth (6th)
anniversary of the Commencement Date and ending on the Expiration Date, payable
in advance in equal monthly installments of $146,060.00.

(B) If the payment of Minimum Rent hereunder shall commence on any day other
than the first day of a calendar month or the expiration of the First Abatement
Period or the Second Abatement Period (as such terms are hereinafter defined)
shall not be the last day of the month, the Minimum Rent for such calendar month
shall be prorated on a per diem basis, and any excess amount paid on the
execution of this Lease shall be credited to the Minimum Rent for the next
calendar month.

(C) Provided Tenant is not in default hereunder beyond the expiration of any
applicable notice and/or cure period, (i) the Minimum Rent only payable by
Tenant shall be abated in part in an amount equal to $133,888.33 per month for a
period (the “First Abatement Period”) of three (3) month(s) beginning on the
Commencement Date, (ii) the Minimum Rent only payable by Tenant shall be abated
in part in an amount equal to $133,888.33 per month for a period (the “Second
Abatement Period”) of three (3) month(s) beginning on the first day of the month
immediately following the month during which the first anniversary of the
Commencement Date shall have occurred. The first day immediately following the
last day of the First Abatement Period is referred to herein as the “Rent
Commencement Date”). Notwithstanding the foregoing, Tenant shall continue to be
obligated during the First Abatement Period and the Second Abatement Period to
pay any and all Additional Rent and other charges payable by Tenant hereunder in
accordance with the terms of this Lease. If, at any time during the Term, Tenant
shall default hereunder beyond the expiration of any applicable notice and/or
cure period and as a result thereof this Lease is terminated or, in the case of
a Bankruptcy Event (as hereinafter defined), this Lease shall be rejected, the
unamortized portion of the Minimum Rent so abated pursuant to the provisions of
this Section 3(E) shall immediately be due and payable; it being understood that
such abated Minimum Rent, for purposes of this Section 3(E) shall be amortized
on a straight line basis over the period commencing on the Rent Commencement
Date and ending on the stated Expiration Date. If, upon the stated Expiration
Date, Tenant is not in default hereunder, Tenant shall be relieved of its
obligation to pay such abated Minimum Rent.

DEFINITIONS:

4. The following definitions shall have the meanings set forth below:

(A) The term “office”, or “offices”, wherever used in this Lease, shall not be
construed to mean premises used as a store or stores, for the sale or display,
at any time, of goods, wares or merchandise, of any kind or as a restaurant,
shop, booth or for other similar purposes or for manufacturing. The term
“Landlord” as used in this Lease means only the owner, or the mortgagee in
possession, for the time being of the Land and Building (or the owner of a lease
of the Building or of the Land and Building) so that in the event of a sale or
lease of the Building, or of the Land and Building, the said Landlord shall be
and hereby is entirely freed and relieved of all covenants and obligations of
Landlord hereunder, and it shall be deemed and construed without further
agreement between the parties or their successors in interest, or between the
parties and the purchaser, at any such sale, or the said lessee of the Building,
or of the Land and Building, that the purchaser or the lessee of the Building
has assumed and agreed to carry out any and all covenants and obligations of
Landlord, hereunder. The words “re-enter” and “re-entry” as used in this Lease
are not restricted to their technical legal meaning. The phrases “Landlord shall
not have liability to Tenant”, “the same shall be without liability to Landlord”
or “without incurring any liability to Tenant therefor” or phrases of similar
import shall mean that Tenant is not entitled to terminate this Lease, or to
claim actual or constructive eviction, whether partial or total, or to receive
any abatement or diminution of rent, or to be relieved in any manner of any of
its other obligations hereunder, or to be compensated for loss or injury
suffered or to enforce any other right or kind of liability whatsoever against
Landlord under or with respect to this Lease or with respect to Tenant’s use of
occupancy of the Premises or any part thereof, unless otherwise expressly
provided in this Lease. The term “business days” as used in this Lease shall
exclude Saturdays, Sundays and all days designated as holidays by the applicable
building service union employees service contract or by the applicable Operating
Engineers contract with respect to heating, ventilation and air-conditioning
service (“HVAC”). The terms “hereby”, “hereof”, “hereto”, “herein”, “hereunder”
and any similar terms shall refer to this Lease, and “hereafter” shall mean
after, and “heretofore” shall mean before, the date of this Lease. Words of the
masculine, feminine or neuter gender shall mean and include the correlative
words of the other genders and words importing the singular number shall mean
and include the plural number and vice versa.

(B) “Broker” shall mean collectively, Cassidy Turley New York, Inc. and Newmark
Knight Frank.

(C) “Legal Requirements” shall mean all laws, codes, statutes and ordinances and
the orders, directives and requirements of all governmental entities whether now
or hereafter in force.

(D) “Interest Rate” shall mean the annual interest rate that is four percent
(4%) per annum above the then published prime interest rate upon unsecured loans
charged by JP Morgan Chase Bank, NA (or any successor thereto) on loans of
90 days (“Prime Rate”).

(E) “Force Majeure” shall mean any delays resulting from any causes beyond
Landlord’s or Tenant’s reasonable control, as the case may be, including,
without limitation, governmental regulation, governmental restriction, strike,
labor dispute, riot, inability to obtain materials or supplies (exclusive of
delays inherent in ordering long lead items except as otherwise expressly
provided herein), acts of God, war, terrorist or bio-chemical attack, fire or
other casualty and other like circumstances. Under no circumstances shall the
non-payment of money or a failure attributable to a lack of funds be deemed to
be (or to have caused) an event of Force Majeure nor shall weather conditions
which are reasonably anticipatable as to frequency, duration and severity in
their season of occurrence be deemed an event of Force Majeure. Each party shall
use all commercially reasonable efforts to mitigate the delay caused by any
event of Force Majeure to the extent reasonably commercially practicable, but
without the necessity of employing overtime or premium pay labor unless such
party elects to do so within its sole discretion or unless the other party
elects to pay for such overtime or premium pay labor.

(F) “Original Tenant” shall mean the tenant named herein (i.e., CIFC Corp.

          ADJUSTMENTS OF RENT:
   
5.
  (A)   Definitions as used herein:

(i) “Taxes” shall mean (1) the amount finally determined, of all real estate
taxes or other taxes imposed in substitution thereof, assessments (including for
any business improvement districts), and other governmental impositions and
charges of every kind whatsoever, which shall be levied, assessed or imposed, or
become liens upon the Property or any part thereof or interest therein, and
(2) all costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Landlord in contesting the assessment of the Property
for real estate tax purposes or in otherwise contesting the amount of any of the
real estate taxes or other governmental charges described above. If, due to a
change in the method of taxation, a new or additional tax, however designated,
shall be levied against Landlord, and/or the Property, in addition to or in
substitution, in whole or in part, for any tax which would otherwise constitute
“Taxes”, or in lieu of additional Taxes, such tax or imposition shall be deemed
for the purposes hereof to be included within the term “Taxes”. “Taxes” shall
not include (i) any succession, gains, recording, income, franchise, transfer,
inheritance, capital stock, excise, excess profits, occupancy or rent, gift,
estate, foreign ownership or control, payroll or stamp tax of Landlord or any
superior party (except as expressly set forth in the preceding sentence),
(ii) any other tax, assessment, charge or levy on the rent reserved under this
Lease, or (iii) any Taxes resulting from any penalty or interest due to any late
payment of Taxes by Landlord.

(ii) “Tax Base” shall mean the average of the Taxes for the Tax Year commencing
on July 1, 2011 and ending upon June 30, 2012 and the Tax Year commencing on
July 1, 2012 and ending upon June 30, 2013.

(iii) “Tenant’s Tax Proportionate Share” shall mean 5.40%.

(iv) “Tenant’s Operating Proportionate Share” shall mean 5.58%.

(v) “Tax Year” shall mean each period of twelve (12) months, commencing on the
first day of July, in which occurs any part of the Term or such other period as
may hereafter be adopted as the fiscal year for real estate tax purposes of The
City of New York.

(vi) “Landlord’s Tax Statement” shall mean an annual statement setting forth the
amount payable by Tenant for a specified Tax Year pursuant to this Article 5.

(vii) “Base Operating Expenses” shall mean Operating Expenses for the Base Year.

(viii) “Base Year” shall mean the 2012 calendar year.

(B) PAYMENTS — TAX ESCALATIONS.

(i) If Taxes payable in any Tax Year shall exceed the Tax Base, Tenant shall pay
as additional rent a sum (hereinafter referred to as “Tenant’s Tax Payment”)
equal to Tenant’s Tax Proportionate Share of the amount by which the Taxes for
such Tax Year exceed the Tax Base.

(ii) Tenant’s Tax Payment shall be payable in the same number of installments as
Taxes are payable and shall be paid within thirty (30) days following rendition
of a Landlord’s Tax Statement which may not be issued more than thirty (30) days
prior to the date upon which the corresponding installment is due to the taxing
authorities. If there shall be any increase in Taxes for any Tax Year, prior to
or during such Tax Year, Landlord may deliver to Tenant a revised Landlord’s Tax
Statement, and Tenant’s Tax Payment for such Tax Year shall be appropriately
adjusted. In the event of any increase in Taxes, Tenant shall, within thirty
(30) days of rendition of such revised Landlord’s Tax Statement, pay to Landlord
the amount of any underpayment of Tenant’s Tax Payment with respect to such Tax
Year. At any time after, during or prior to the end of each Tax Year, Landlord
shall cause the actual amount of Tenant’s Tax Payment to be computed and a
“Final Tax Statement” to be given to Tenant. If such Final Tax Statement shall
show a deficiency, Tenant shall pay such amount to Landlord within thirty
(30) days; if it shall show that Tenant has made an overpayment, Landlord shall
pay to Tenant the amount of such overpayment within thirty (30) days after the
delivery of such Final Tax Statement. Landlord shall deliver a copy of the tax
bill for the applicable Tax Year to Tenant together with the Final Tax Statement
(provided that Landlord shall also deliver the tax bill for the Tax Base along
with the delivery of the tax bill for the Tax Year immediately succeeding the
Tax Base).

(iii) The Final Tax Statements furnished to Tenant shall constitute a final
determination as between Landlord and Tenant of the Taxes for the periods
represented thereby, unless the Taxes for any such period are subsequently
reduced by tax certiorari proceedings or otherwise (in which event the Final Tax
Statement for such adjusted Taxes shall be conclusive and binding). If the
Commencement Date is not the first day of a Tax Year or if the date of
expiration or termination of this Lease, whether or not same is the Expiration
Date or another date prior or subsequent thereto, is not the last day of a Tax
Year, then Tenant’s Tax Payment shall be prorated based upon the number of days
of the applicable Tax Year within the term of this Lease. With respect to the
year in which the term of this Lease expires or terminates, such pro rata
portion shall become immediately due and payable by Tenant to Landlord, if it
has not theretofore already been paid, and Landlord, as soon as reasonably
practicable, shall cause the annual statements of the Taxes for that Tax Year to
be prepared and furnished to Tenant. Landlord and Tenant thereupon shall make
appropriate adjustments of all amounts then owing. Landlord’s failure to render
any Tax Statements during any Tax Year shall not prejudice Landlord’s right to
render such Tax Statement with respect thereto or subsequently for up to two (2)
years after the expiration of the applicable Tax Year. The obligations of
Landlord and Tenant under the provisions of this Article with respect to any of
Tenant’s Tax Payment shall survive the expiration date or any sooner termination
of this Lease.

(iv) If the Taxes for the Tax Base or any other Tax Year are reduced as a result
of a certiorari proceeding or otherwise, the Taxes as so reduced shall for all
purposes be deemed to be the Taxes for such Year and Landlord shall give notice
thereof to Tenant and appropriate adjustments and payments shall be made,
subject to the provisions of the following paragraph.

(v) Only Landlord shall be eligible to institute tax reduction or other
proceedings to reduce the assessed valuation of the Property. If Landlord shall
receive a refund or credit of Taxes for any Tax Year (after Landlord’s payment
of any legal or other fees or expenses incurred to obtain such reduction).
Landlord shall either pay to Tenant, or, at Landlord’s election, credit against
the next due payments under this Section 5(B) an amount equal to Tenant’s Tax
Proportionate Share of such net amount, but such amount shall not exceed
Tenant’s Tax Payment paid for such Tax Year. Provided Tenant is not then in
default beyond the expiration of any applicable notice and/or cure period, any
credit or refund due Tenant at the expiration or sooner termination of the Term
of this Lease shall be paid to Tenant within thirty (30) days after the
expiration or sooner termination of this Lease. Nothing herein shall obligate
Landlord to file any application or institute any proceeding seeking a reduction
in Taxes or assessed valuation.

(vi) Tenant shall be liable for the payment of any and all commercial occupancy
tax or commercial rent tax for this Lease which are due and payable by Tenant
pursuant to any applicable Legal Requirements.

(C) PAYMENTS — OPERATING EXPENSES.

(i) “Operating Expenses” shall mean the aggregate of all costs and expenses
(including taxes, if any, thereon) paid or incurred by or on behalf of Landlord
(whether directly or through independent contractors) in connection with the
operation and maintenance of the Property, except as provided herein. Operating
Expenses shall be calculated on the accrual basis of accounting and shall,
include, without limitation, but subject to the limitations set forth herein,
the following expenses:

(a) salaries, wages, pension and welfare payments or contributions and all
medical, insurance and other fringe benefits paid to, for or with respect to all
persons (whether they be employees of Landlord, its managing agent or any
independent contractor) for their services in the operation, maintenance,
repair, security or cleaning of the Property, and payroll taxes, workers’
compensation, uniforms and dry cleaning costs for such persons;

(b) payments under service contracts with independent contractors for operating
(including, without limitation, providing security services), maintaining,
repairs, or cleaning of the Property or any portion thereof or any fixtures or
equipment therein;

(c) all costs or charges for steam, HVAC and water (including sewer rents)
furnished to public and service areas of the Property and/or used in the
operation of the Property and all costs or charges for electricity furnished to
the public and service areas of the Property and/or used in the operation of the
service facilities of the Property, including any taxes on any such utilities;

(d) repairs and replacements which are appropriate to the continued operation of
the Property as a first-class Manhattan office building, provided that to the
extent the cost of any such repair and/or replacement is required to be
capitalized under generally accepted real estate practices, such cost shall be
amortized on a straight-line basis over the useful life thereof, with an
interest factor equal to the Interest Rate at the time of Landlord’s incurring
of such expenditure, and the annual amortization of such repair and/or
replacement shall be included in Operating Expenses;

(e) cost of lobby decoration, and painting and decoration of non-tenant areas;

(f) cost of snow removal and landscaping in and about the Property;

(g) cost of building and cleaning supplies and equipment, cost of replacements
for tools and equipment used in the operation, maintenance and repair of the
Property and charges for telephone service for the Property;

(h) financial expenses incurred in connection with the operation of the
Property, such as insurance premiums, including, without limitation, liability
insurance, fire and other casualty insurance, rent insurance and any other
insurance that is then generally carried by owners of first-class office
buildings in Manhattan or may be reasonably required by the holder of any
mortgage on the Property, reasonable attorneys’ fees and disbursements
(exclusive of any such attorneys’ fees and disbursements incurred in connection
with the leasing of space in the Property or any “landlord-tenant” matters),
auditing and other professional fees and expenses, association dues and other
ordinary and customary financial expenses incurred in connection with the
operation of the Property;

(i) reasonable and customary management fees payable to a management company
(which may be owned or controlled by Landlord or Landlord’s principals);

(j) the cost of capital expenditures relating to the operations and maintenance
of the Property and capital improvements to the extent permitted under
subparagraph 20 below;

(k) subject to the limitations set forth subparagraph 20 below in the exclusions
to Operating Expenses, rental payments made for equipment used in the operation
and maintenance of the Property;

(l) the cost of governmental licenses and permits, or renewals thereof,
necessary for the operation of the Property; and

(m) all other reasonable and necessary expenses paid in connection with the
operation, maintenance, repair and cleaning of the Property which are properly
chargeable against income.

The following costs and expenses shall be excluded from Operating Expenses or
Operating Expenses shall be limited as provided herein:

(1) Taxes;

(2) debt service, amortization of principal and penalties, refinancing costs, or
ground rent under any ground lease;

(3) leasing costs and expenses, including brokerage commissions and similar
fees;

(4) any legal and accounting fees and disbursements incurred in connection with
the preparation of Landlord’s tax returns or Landlord’s tax reporting or
accounting at Landlord entity level or higher;

(5) the cost of electrical energy or other utilities paid for directly by the
tenants of the Property;

(6) the cost of tenant installations and decorations incurred in connection with
preparing space for any tenant or any other occupant (including: (a) the cost of
removing tenant installations or demolition of tenant space; (b) permit,
license; and inspection fees; and (c) any other contribution by Landlord to the
cost of tenant improvements);

(7) salaries or fringe benefits of personnel above the grade of building
manager;

(8) the cost of any item to the extent to which such cost is reimbursed to
Landlord by tenants of the Property (other than pursuant to this Article),
including overtime charges, or through insurance or condemnation proceeds, or
third parties;

(9) depreciation, amortization (except as provided in this Article) and other
non-cash charges;

(10) costs and expenses incurred in connection with enforcement of leases or
disputes with tenants (including Tenant), including court costs, accounting
fees, auditing fees, and attorneys’ fees and disbursements in connection with
any summary proceeding to dispossess any tenant except as provided in this
Lease;

(11) costs and expenses incurred in connection with procuring tenants, including
marketing and advertising expenses;

(12) amounts paid to Landlord or to affiliates of Landlord (except for the
payment of management fees as provided in Section 5(C)(i) hereof) for any
services in the Building to the extent such amounts exceed the cost of such
services rendered by other unaffiliated third parties on a competitive basis;

(13) any compensation paid to clerks, attendants or other persons in commercial
concessions operated for profit by Landlord;

(14) profits, franchise, gains, estate, income, succession, gift, corporation,
unincorporated business and gross receipts taxes imposed upon Landlord, or any
interest or penalties for failure to timely pay those taxes or any other taxes;
and any mortgage recording or transfer taxes;

(15) any expenses which are not paid or incurred solely in respect of the
Property but rather in respect of the Property and other property owned by
Landlord or its affiliates, provided that with respect to any expenses
attributable in part to the Property and in part to other property owned or
managed by Landlord or its affiliates, Operating Expenses shall include only
such portion thereof as are apportioned by Landlord to the Property on a fair
and equitable basis;

(16) costs incurred with respect to a sale or transfer of all or any portion of
the Property or any interest therein or in any person of whatever tier owning an
interest therein;

(17) any interest, fine, penalty or other late charges payable by Landlord,
incurred as a result of late payments, except to the extent the same was with
respect to a payment, part or all of which was the responsibility of Tenant
hereunder and with respect to which Tenant did not make in a timely fashion or
did not make at all;

(18) the cost of repairs or replacements or restorations by reason of fire or
other casualty or condemnation to the extent (a) Landlord receives compensation
through the proceeds of insurance or by the condemning authority and
(b) representing the amount of any deductible in excess of customary or
commercially reasonable deductible amounts under any insurance policy maintained
by Landlord;

(19) any bad debt loss, rent loss or reserves for bad debts or rent loss;

(20) expenditures for capital improvements except the following expenditures for
capital improvements or capital expenditures will, however, be included in the
definition of Operating Expenses, as provided for hereinbelow: (a) capital
expenditures or expenses for equipment designed to result in savings or
reduction of Operating Expenses (e.g., energy saving devices), (b) subject to
the provisions of Section 5(C)(d) hereof, capital expenditures or expenses
incurred in lieu of a repair, (c) capital expenditures required in order for the
Building to comply with Legal Requirements enacted after the date of this Lease
(including the cost of compliance with Legal Requirements enacted prior to the
date of this Lease if such compliance is required for the first time by reason
of any amendment, modification or reinterpretation thereof which is imposed or
enacted after the date of this Lease), in any of which cases under clause (a) or
(c) the amortized cost thereof shall be included in Operating Expenses for the
calendar year in which the costs are incurred and subsequent calendar years, on
a straight line basis, depreciated over their useful life, consistently applied,
with an interest factor equal to the Interest Rate at the time of Landlord
having incurred said expenditure; provided that the amount of any such capital
expenditure under clause (a) above relating to any particular calendar year that
may be included in Operating Expenses for such calendar year shall not exceed
the savings realized by Landlord for such calendar year as a result of such
expenditure by Landlord, as reasonably estimated by Landlord. If Landlord shall
lease any such item of capital equipment designed to result in savings or
reductions in Operating Expenses, then the rentals and other costs paid pursuant
to such leasing shall be included in Operating Expenses for the calendar year in
which they are incurred;

(21) expenditures for repairing and/or replacing any defect in any work
performed by Landlord pursuant to the provisions of this Lease to the extent
expenditures for such repairs and/or replacements are covered by a warranty for
such work;

(22) the removal, encapsulation or other required treatment of Hazardous
Material (as hereinafter defined) in the Building (but costs to test and monitor
are includable in Operating Expenses) unless such Hazardous Materials were
introduced to the Building by Tenant or any person or entity claiming by or
through Tenant.

(ii) For each calendar year during the term of this Lease after the Base Year,
Tenant shall pay to Landlord as Additional Rent for the Premises an amount equal
to Tenant’s Operating Proportionate Share of the amount by which Operating
Expenses for such calendar year exceed Base Operating Expenses (such excess
being referred to herein as the “Operating Excess”).

(iii) On account of its obligations in respect of Operating Expenses, Tenant
shall pay to Landlord, monthly, in advance, together with each monthly
installment of Minimum Rent, an amount equal to one-twelfth (1/12th) of Tenant’s
Operating Proportionate Share of the Operating Excess for the preceding lease
year. Such amount may be adjusted by Landlord from time to time, at any time
during the term hereof, on notice to Tenant, to an amount equal to one-twelfth
(1/12th) of Tenant’s Operating Proportionate Share of the Operating Excess with
respect to the preceding lease year plus one-twelfth (1/12th) of Landlord’s
good-faith estimate of the amount by which Tenant’s Operating Proportionate
Share of the Operating Excess will increase during the current lease year.

(iv) Following the end of each calendar year, Landlord shall furnish to Tenant a
written statement (“Landlord’s Operating Statement”) in reasonable detail
covering the calendar year just expired showing the Operating Expenses for such
calendar year, the amount of Tenant’s Operating Proportionate Share of the
Operating Excess for such year, and payments, if any, made by Tenant with
respect thereto. Landlord shall use reasonable efforts to deliver to Tenant
Landlord’s Operating Statement within two hundred seventy (270) days following
the expiration of the applicable calendar year without being obligated to incur
any commercially unreasonable costs in connection therewith, it being agreed
that Landlord shall have no liability to Tenant if Landlord fails for any reason
to deliver to Tenant any Landlord Operating Statement prior to such date for any
reason, but Tenant shall have no obligation to pay Landlord’s estimate of
Tenant’s Operating Proportionate Share of the Operating Excess for the period
following the expiration of such two hundred seventy (270) day period until
Landlord shall deliver Landlord’s Operating Statement to Tenant; it being
understood and agreed that Tenant shall be obligated to pay any such amounts
once Landlord shall deliver Landlord’s Operating Statement to Tenant.

(v) If Landlord’s Operating Statement shall indicate any overpayment or
deficiency, then Landlord or Tenant, as the case may be, shall pay the same to
the party entitled to the same within thirty (30) days after delivery of
Landlord’s Operating Statement or, in the case of sums payable to Tenant, at
Landlord’s option, Tenant shall be granted a credit for the amount of the
overpayment made by Tenant, to be applied against the next due payments of
Minimum Rent or additional rent. Provided Tenant is not then in default beyond
the expiration of any applicable notice and/or grace period, any credit or
refund due Tenant at the expiration or sooner termination of the Term of this
Lease shall be paid to Tenant within thirty (30) days after the expiration or
sooner termination of this Lease.

(D) In the event that the date of the expiration or other termination of this
Lease shall be a day other than the last day of a Tax Year or a calendar year,
then, in such event, in applying the provisions of this Article with respect to
any Tax Year (for the purpose of calculating Tenant’s share of Taxes) or
calendar year (for the purpose of calculating Tenant’s share of Operating
Expenses), appropriate pro rata adjustments in the escalation due hereunder
shall be made to reflect the occurrence of such event on a basis consistent with
the principles underlying the provisions of this Article taking into
consideration that the expiration date of this Lease occurred during a partial
lease year.

(E) In no event shall the Minimum Rent ever be reduced by operation of this
Article 5. Landlord’s failure to render a Landlord’s Tax Statement with respect
to any Tax Year or a Landlord’s Operating Statement with respect to any calendar
year, respectively, shall not prejudice Landlord’s right to thereafter render a
Landlord’s Tax Statement or Landlord’s Operating Statement with respect thereto
or with respect to any subsequent Tax Year or calendar year provided that such
Landlord’s Tax Statement or Landlord’s Operating Statement, as applicable, shall
have been given to Tenant within two (2) years after the expiration of the Tax
Year or calendar year in question, as applicable.

(F) If, at the time Landlord is required to give Tenant a credit or refund under
this Article, Tenant is then in default under this Lease beyond the expiration
of any applicable notice and/or cure period, Landlord may offset the amount of
such credit or refund payable to Tenant against amounts properly due and owing
by Tenant to Landlord.

(G) If during all or part of any calendar year (including the Base Year)
Landlord shall not furnish any particular item(s) of work or service (which
would otherwise constitute an Operating Expense hereunder) to portions of the
Building due to the fact that (i) such portions are not occupied or leased,
(ii) such item of work or service is not required or desired by the tenant of
such portion, (iii) such tenant is itself obtaining and providing such item of
work or service or (iv) for other reasons, then, for the purposes of computing
Operating Expenses, the amount for such item and for such period shall be deemed
to be increased by an amount equal to the additional costs and expenses which
would reasonably have been incurred during such period by Landlord if it had at
its own expense furnished such item of work or services to 95% of the aggregate
rentable area of the office space in the Building or to such tenant.

(H) Each of Landlord’s Tax Statements and Landlord’s Operating Statements shall
be conclusive and binding upon Tenant unless (i) pending the determination of
such dispute by agreement or otherwise, Tenant shall pay additional rent in
accordance with the applicable Landlord’s Tax Statement and/or Landlord’s
Operating Statement, as the case may be, without prejudice to Tenant’s position,
and (ii) within ninety (90) days after receipt of such Landlord’s Tax Statement
and/or Landlord’s Operating Statement, Tenant shall notify Landlord in writing
that it disputes the correctness thereof, which notice shall specify the
particular respects in which the disputed Statement is inaccurate to the extent
known. Tenant shall have the right, during reasonable business hours and upon
not less than ten (10) business days’ prior written notice to Landlord, to
examine Landlord’s books and records with respect to any Landlord’s Tax
Statement or Landlord’s Operating Statement, provided that (a) such examination
is commenced within ninety (90) days and concluded within one hundred fifty
(150) days following the rendition of the Statement in question, (b) such
examination may only be conducted by: (i) a certified public accountant or other
qualified professional who is a member of an independent certified public
accounting firm or other qualified professional services firm or (ii) an
employee of Tenant, who, in each instance, is not (and whose firm is not) being
compensated by Tenant or any other person or entity, in whole or in part, on a
contingency or success fee basis, and (c) upon Landlord’s request, Tenant and
such accounting or other firm or employee of Tenant deliver a confidentiality
agreement to Landlord with respect to such dispute and such examination in form
and substance reasonably satisfactory to Landlord. In connection with any
examination by Tenant of Landlord’s books and records, Tenant agrees to treat,
and to instruct its employees, accountants and agents reviewing such records to
treat, all information as confidential and not disclose it to any other person
except as may be required by law or in connection with any dispute with Landlord
under this Lease relating thereto. Each party shall be responsible for its own
fees in connection with such dispute. If it is determined ultimately that
(i) Landlord, in an Operating Statement, overstated the Building’s Operating
Expenses by more than five (5%) percent, and (ii) Tenant overpaid Tenant’s
Operating Proportionate Share of the Operating Expense for a particular year by
more than five percent (5%), then in addition to Tenant being entitled to credit
the amount of such overpayment against the rental thereafter coming due
hereunder; Landlord shall also reimburse Tenant for the reasonable fees paid or
incurred by Tenant in connection with such dispute (it being understood that
Landlord shall promptly pay such amount after Tenant provides to Landlord
reasonable supporting documentation describing the aforesaid costs).

(I) Landlord’s and Tenant’s obligations under this Article shall survive the
expiration or earlier termination of the term of this Lease to the extent
provided herein.

LATE PAYMENT CHARGE:

6. (A) If Tenant shall fail to make any payment of Minimum Rent or Additional
Rent for more than ten (10) days after the same is due and payable, Tenant shall
pay a late payment charge of $.03 for each $1.00 which remains unpaid to
compensate Landlord for additional expenses in processing such late payment
(provided, however, that no such late charge shall be due and payable for the
first late payment of any Additional Rent by Tenant in any twelve (12) months
period unless Tenant fails to make such payment within ten (10) days after
receipt of Landlord’s notice of such late payment). In addition, if Tenant fails
to pay any Minimum Rent or Additional Rent when due and such failure shall
continue for fifteen (15) days or more, Tenant shall pay interest thereon from
the date due until the date paid at an annual rate equal to the Prime Rate plus
five percent (5%) per annum but not in excess of the maximum amount permitted by
law to be charged to Tenant, and such interest shall be deemed to be Additional
Rent hereunder.

(B) If any check of Tenant shall be returned for insufficient funds, there shall
be an additional charge to Tenant of $150.00.

ALTERATIONS:

7. (A) Tenant shall not make any alterations or improvements (“Alterations”) in
or to the Premises without Landlord’s prior consent, which consent shall not be
unreasonably withheld for changes which are non-structural and which will not
adversely affect (i) the Building’s systems or structure located outside of the
Premises or (ii) any other tenant’s use of its premises. Any permitted
Alterations must be performed by contractors or mechanics from Landlord’s
approved list of contractors as set forth in Exhibit H attached hereto and made
a part hereof, or such other reputable contractors or mechanics as Landlord
shall approve (which approval shall not be unreasonably withheld, conditioned or
delayed); it being agreed, however, that for any Alterations affecting the
Building’s systems or structure located outside of the Premises, Tenant must use
Landlord’s designated contractor relating to fire safety system of the Building
or structural changes (provided that the fees charged by such contractor shall
be commercially competitive). Tenant agrees that all Alterations shall be
performed by Tenant in accordance with all applicable Legal Requirements and
Landlord’s abide by Landlord’s reasonable construction requirements then in
effect for the Building, including without limitation, the “Construction Rules
and Regulations” attached as Exhibit G, except that if there are any conflicting
provisions of this Lease and the Construction Rules and Regulations, the
provisions of this Lease shall prevail. Landlord may from time to time make
Building wide changes in the Construction Rules and Regulations, and Tenant
shall abide thereby. Tenant agrees to use a reputable engineer and architect
licensed in the State of New York approved by Landlord (which approval shall not
be unreasonably withheld) for the preparation of all construction documents and
drawings pertaining to any Alterations and to file all plans with and obtain all
required permits from appropriate governmental authorities. Notwithstanding the
foregoing, Landlord’s designated engineer shall review any construction
documents or drawings prepared by or on behalf of Tenant in connection with any
Alteration that affects the Building’s systems or structure. Tenant’s architect
shall file all required architectural drawings and obtain all necessary permits
at Tenant’s cost. Upon receipt thereof, Tenant shall promptly submit to
Landlord, copies of all approved plans, permits, applications, final approvals
and sign-offs. Upon the request of Tenant, Landlord, at Tenant’s cost, shall
join in any applications for any permits, approvals or certificates required to
be obtained by Tenant in connection with any permitted Alteration (provided that
the applicable Legal Requirement requires Landlord to join in such application)
and shall otherwise cooperate with Tenant in connection therewith.

(B) All fixtures and all paneling, partitions, railings and like installations,
installed in the Premises at any time, either by Tenant or by Landlord on
Tenant’s behalf, shall, upon installation, become the property of Landlord and,
subject to the provisions of Section 7(E) below, shall remain upon and be
surrendered with the Premises. All Specialty Alterations (as hereinafter
defined) and such other alterations as Tenant may be required to remove pursuant
to Section 7(E) below shall be removed from the Premises by Tenant prior to the
expiration of this Lease, at Tenant’s sole cost and expense. Nothing in this
Article shall be construed to give Landlord title to or to prevent Tenant’s
removal of trade fixtures, moveable furniture and equipment, but upon removal of
any such items from the Premises, Tenant shall promptly and at its expense,
repair and restore the Premises to the condition existing prior to installation
and repair any damage caused by such removal. All property permitted or required
to be removed by Tenant at the end of the term remaining in the Premises after
Tenant’s removal shall be deemed abandoned and may, at the election of Landlord,
either be retained as Landlord’s property or may be removed from the Premises by
Landlord at Tenant’s expense.

(C) Tenant, at its expense, before making any Alterations, shall obtain all
approvals required by any governmental bodies and (upon completion) certificates
of final approval thereof and shall deliver promptly duplicates of all such
approvals to Landlord. If any mechanic’s lien is filed against the Building for
work claimed to have been performed by or on behalf of Tenant or for materials
claimed to have been furnished to Tenant, it shall be discharged by Tenant
within thirty (30) days after Tenant receives notice thereof, at Tenant’s
expense, by filing the bond required by law or payment or otherwise. If Tenant
fails to so discharge such lien by bonding or otherwise, then Landlord shall
have the right to discharge same (by filing the bond required by law or by
payment in full of the mechanic’s lien or otherwise) and Landlord’s costs and
expenses in obtaining such discharge shall be repaid in full by Tenant to
Landlord as additional rent upon demand.

(D) Notwithstanding anything to the contrary contained in this Article 7,
Landlord’s consent shall not be required with respect to (i) decorative
alterations such as painting, wall coverings and floor coverings (“Decorative
Alterations”) or (ii) non-structural alterations by Tenant which (a) shall be
located wholly within the Premises, (b) shall not affect the structural
integrity of the Building or the operation of the systems of the Building or
affect any other tenant, (c) are not visible from outside of the Premises, and
(d) do not cost more than $75,000 for any single project, provided, in each
instance that (1) such alterations shall otherwise be performed in accordance
with this Lease, (2) Tenant gives Landlord at least ten (10) days’ prior notice
of such work and, for informational purposes, the plans and specifications
therefor but only to the extent the same would be customarily prepared or be
required to be prepared in order to obtain any necessary permits, (3) such
item(s) shall be performed in a good and workerlike manner and (4) Tenant is not
in default under this Lease beyond any applicable notice and cure period.

(E) Tenant shall not be required to remove (or perform any restoration with
respect to) any Alterations other than Specialty Alterations. Tenant shall
remove in accordance with the requirements of this Lease, all Specialty
Alterations, unless (i) at the time Landlord approves the plans and
specifications for any such proposed Specialty Alterations, Landlord
specifically designates those Specialty Alterations that do not have to be
removed at the end of the Term (provided, however, that at the time Tenant
requests Landlord’s consent to any such Specialty Alterations, Tenant
specifically requests whether such Specialty Alterations will be so designated
by Landlord to remain in the Premises and specifically references this
Section 7(E) of the Lease), and (ii) Landlord, by notice to Tenant no later than
ninety (90) days prior to the stated Expiration Date, gives Tenant notice that
all or a portion of the Specialty Alterations may remain in the Premises. All
Specialty Alterations required to be removed by Tenant pursuant to the terms of
this Section shall be removed from the Premises by Tenant prior to the
expiration of this Lease at Tenant’s sole cost and expense, and Tenant shall, at
its sole cost and expense, restore the Premises with respect thereto to the same
condition as that which existed prior to the installation thereof, reasonable
wear and tear excepted. As used herein, “Specialty Alterations” shall mean any
Alterations which are not standard office installations such as kitchens (but
not a pantry permitted as part of the Permitted Use as set forth above),
executive bathrooms, raised computer floors, computer room installations,
supplemental HVAC equipment, safe deposit boxes, vaults, libraries or file rooms
requiring reinforcement of floors, internal staircases, slab penetrations,
conveyors, dumbwaiters, floor or other Alterations constructed or installed in
violation of the rules and regulations for the Building and other Alterations of
a similar character. Tenant shall have no obligation to remove any item of
Landlord’s Base Building Work or Landlord’s Work. Notwithstanding the foregoing,
Tenant shall not be required to remove any supplemental HVAC equipment if the
same is used to supplement the HVAC services provided by the Building’s systems
and the same shall be in working order on the Expiration Date.

(F) Tenant agrees that with respect to the performance of any Alterations in the
Premises (other than Landlord’s Base Building Work and Landlord’s Work), Tenant
shall pay to Landlord, as additional rent hereunder, promptly upon being billed
therefor, Landlord’s reasonable out-of-pocket expenses including, without
limitation, the fees of any architect, engineer or expeditor employed or hired
by Landlord, indirect costs, costs of field supervision and coordination
incurred by Landlord.

(G) (i) Before proceeding with any Alteration estimated to cost in excess of
$150,000.00 (other than Decorative Alterations), upon Landlord’s request, Tenant
shall furnish to Landlord one of the following (as selected by Landlord): (a) a
cash deposit, (b) an irrevocable, unconditional, negotiable letter of credit,
issued by and drawn on a bank or trust company which is a member of the Clearing
House Association in a form reasonably satisfactory to Landlord; each in an
amount equal to one hundred twenty-five percent (125%) of the estimated cost of
the Alteration or (c) such other security as Landlord may reasonably require.

(ii) Upon (a) the completion of the Alteration in accordance with the terms of
this Article and (b) the submission to Landlord of proof evidencing the payment
in full for said Alteration including, but not limited to, delivery of Waivers
of Mechanic Liens (in the form set forth below), the security deposited under
Section 7(G)(i) with Landlord (or the balance of the proceeds thereof, if Tenant
has furnished cash or a letter of credit and if Landlord has drawn on the same)
shall be returned to Tenant (it being agreed that if Tenant is in good faith
dispute over the payment of any portion of such Alteration, Landlord shall
return any portion of the cash security deposited under Section 7(G)(i) hereof
that represents the payment which is not being disputed by Tenant and has
already been made by Tenant for any Alteration).

(iii) Upon Tenant’s failure to properly perform, complete and fully pay for the
said Alteration, as reasonably determined by Landlord, if Tenant fails to cure
such breach within fifteen (15) days after written notice by Landlord of such
failure, Landlord shall be entitled to draw on the security deposited under this
Section 7(G)(i) and Article 33 to the extent it deems necessary to complete any
incomplete Alteration or otherwise hazardous condition, to effect any necessary
restoration and/or protection of the Premises or the Property and to apply such
funds to the payment or satisfaction of any costs, damages or expenses in
connection with the foregoing and/or Tenant’s obligations under this Article and
this Lease relating to Alterations and repairs, including the satisfaction of
any mechanic’s lien.

(H) Tenant agrees that Tenant will not at any time during the term hereof, use
any contractors and/or labor and/or materials if the use of such contractors
and/or labor and/or materials would create any difficulty with other contractors
and/or labor engaged by Tenant or Landlord or others in the performance of any
work at the Building or any part thereof. If Tenant employs, or permits the
employment of, any contractor, mechanic or laborer in the Premises which
interferes or causes any conflict with other contractors, mechanics or laborers
engaged in the maintenance, repair, management or operation of the Building,
Tenant shall cause all contractors, mechanics or laborers causing such
interference or conflict to leave the Building immediately and shall take such
other action as may be reasonably necessary to resolve such conflict.

(I) Tenant shall cause each contractor to carry the insurance specified on
Exhibit F attached hereto and made a part hereof. Before commencing any work or
delivering material to the Building, each such contractor shall deliver
certificates evidencing such insurance to Landlord and naming Landlord as an
additional insured party under the policy.

(J) No approval of any plans or specifications by Landlord or consent by
Landlord allowing Tenant to make any Alterations shall in any way be deemed to
be an agreement by Landlord that the contemplated improvements comply with Legal
Requirements or insurance requirements nor shall it be deemed to be a waiver by
Landlord of the compliance by Tenant with this Lease.

(K) Provided Tenant is not in default hereunder beyond the expiration of any
applicable notice and/or cure period, Landlord shall promptly after Tenant’s
request, at no out of pocket cost, expense or liability to Landlord, cooperate
with and assist Tenant in all reasonable respects in attempting to procure all
approvals that may be required for the performance of any approved Alterations
to be performed by Tenant provided that any such applications and other
documents comply in all respects with all Legal Requirements and this Lease.

(L) Tenant acknowledges and agrees that, except for the completion of Landlord’s
Base Building Work and Landlord’s Work and the Punch List Items, if any, the
performance, procurement, construction and/or installation of any work,
materials, fixtures and/or equipment required for the use and occupancy by
Tenant of, and the conduct of Tenant’s business in, the Premises, shall be the
sole responsibility, cost and expense of Tenant. In addition to the foregoing
requirements of this Article 7, the following provisions shall be applicable to
Tenant’s Alterations:

(i) Prior to the performance of any Alterations, Tenant will submit for
Landlord’s review and approval, four (4) complete sets of signed and stamped,
ready for filing, complete dimensioned architectural plans, complete engineering
plans and decorating plans (if applicable) for any Tenant’s work to be performed
in the Premises, including, to the extent applicable, HVAC, electrical,
plumbing, sprinkler and, if required, structural plans, with respect thereto.

(ii) Landlord agrees to review Tenant’s plans and specifications with respect to
Tenant’s Alterations and approve the same or make written exceptions thereto
within fifteen (15) business days after receipt of a complete set thereof. Any
disapproval given by Landlord shall be accompanied by a statement in reasonable
detail of the reasons for such disapproval, itemizing those portions of the
plans so disapproved. If Landlord disapproves such Tenant’s plans, Tenant shall
revise them and re-submit them to Landlord for approval. Landlord shall advise
Tenant within ten (10) days following receipt of Tenant’s revised plans of
Landlord’s approval or disapproval of the revised plans or portions thereof, and
shall set forth its reasons for any such further disapproval in writing and in
reasonable detail. If Landlord fails to approve or disapprove such plans or
revised plans within such fifteen (15) business days or within ten (10) days, as
the case may be, then Tenant shall have the right to give Landlord a reminder
notice, which reminder notice shall contain the following caption on the first
page thereof in bold and capitalized type:

YOUR CONSENT TO THE PROPOSED PLANS SHALL BE DEEMED GIVEN IF YOU FAIL TO RESPOND
TO THIS REQUEST WITHIN FIVE (5) BUSINESS DAYS FROM THE DATE OF YOUR RECEIPT OF
THIS NOTICE.

If Landlord fails to grant or deny the requested consent within five (5) 
business days after its receipt of such reminder notice, Landlord’s consent to
the Alterations shown in the Plans shall be deemed given and Tenant shall be
permitted to perform the same, provided that Tenant complies with the other
applicable provisions of this Article 7.

(iii) Tenant shall make prompt application for any required permits or approvals
required in respect of Tenant’s Alterations. Tenant shall perform Tenant’s
Alterations with due diligence in accordance with the approved plans therefor.

(M) Tenant, at its expense and in accordance with Legal Requirements, may
install one (1) or more signs reasonably approved by Landlord identifying Tenant
in a location(s) reasonably designated by Landlord on or adjacent to the
exterior doors of the Premises. Tenant at its expense shall maintain such
sign(s) and remove such sign(s) (and repair any damage caused by the removal
thereof) prior to the expiration or sooner termination or cancellation of this
Lease.

              REPAIRS; SERVICES PROVIDED BY LANDLORD:   8.     (A)  
Repairs.
           
 

(i) Except as required to be made by Tenant herein, Landlord shall make all
repairs and replacements, structural and otherwise, necessary or desirable in
order to keep in good order and repair all structural portions of the Building,
the roof, foundation, footings, exterior walls, load bearing columns, floor
slabs and Building systems. Tenant agrees to notify Landlord of the necessity of
repairs of which Tenant may have knowledge, for which Landlord may be
responsible. In performing any such repairs Landlord agrees to use commercially
reasonable efforts to (a) perform the same with due diligence and continuity and
(b) minimize interference with Tenant’s use and occupancy of the Premises;
provided that in no event shall Landlord be required to utilize overtime or
premium pay labor or incur any extraordinary costs in connection therewith
unless Tenant shall request that Landlord perform the same on an overtime or
premium pay basis and Tenant shall agree to reimburse Landlord for the same, in
which event Tenant shall pay to Landlord an amount equal to all reasonable costs
and expenses incurred by Landlord to perform such work or repairs on an overtime
basis, as additional rent within twenty (20) days after demand.

(ii) Tenant shall, throughout the term of this Lease, take good care of the
Premises and the fixtures and appurtenances therein, and all electrical,
plumbing, HVAC systems (or portions thereof) installed by Tenant or otherwise
exclusively located within and serving the Premises and at Tenant’s sole cost
and expense, make all repairs thereto as and when needed to preserve them in
good working order and condition, reasonable wear and tear, obsolescence and
damage from the elements, fire or other casualty, excepted. The term
“appurtenances” in this Article 8 shall include (a) all horizontal portions of
the systems and facilities of the Building within or exclusively serving the
Premises, including, without limitation, any Tenant’s HVAC System (as
hereinafter defined), ductwork, VAV boxes and light fixtures and (b) all
Alterations made by or on behalf of Tenant or any person claiming through
Tenant.

(iii) Notwithstanding anything to the contrary contained herein, all damage to
the Premises or to any other part of the Building, whether requiring structural
or non-structural repairs, caused by or resulting from (a) the neglect or
improper conduct of Tenant or Tenant’s employees, invitees, agents or licensees,
(b) as a result of any Alterations, and/or (c) the moving of Tenant’s fixtures,
furniture or equipment shall be repaired promptly by Tenant at its sole cost and
expense, to the reasonable satisfaction of Landlord. All repairs by Tenant
hereunder shall be of quality or class equal to the original work or
construction. If Tenant fails after thirty (30) days’ notice to proceed with due
diligence to make repairs required to be made by Tenant, the same may be made by
Landlord at the expense of Tenant and the expense thereof incurred by Landlord
shall be collectible as additional rent upon demand. Except as specifically
provided in Article 13 of this Lease, there shall be no allowance to Tenant for
a diminution of rental value and no liability on the part of Landlord by reason
of inconvenience, annoyance or injury to business arising from Landlord, Tenant
or others making or failing to make any repairs or Alterations. Notwithstanding
anything to the contrary contained herein, in the event that as a result of any
failure by Landlord to make repairs or provide services required under this
Lease, or the making of any repairs or alterations required or permitted to be
made by Landlord under this Lease, or any default by Landlord under this Lease,
Tenant is unable to occupy the Premises (or any material portion thereof) for
the ordinary conduct of its business for more than seven (7) consecutive
business days (and Tenant shall actually vacate the Premises or such portion),
then provided Tenant is not in default hereunder beyond the expiration of any
applicable notice and cure period and provided further that such repairs are not
due to or arising out of acts or omissions of Tenant or Tenant’s Agents, then
the rent hereunder shall be totally abated (or partially abated for a partial
untenantability on an equitable basis) for each day that Tenant shall not occupy
the Premises (or such portion thereof) for the ordinary conduct of its business
commencing with the day immediately following such seven (7) business day period
and ending on the date Tenant shall reoccupy all or any portion of the Premises.
The provisions of this Article 8 with respect to the making of repairs shall not
apply in the case of fire or other casualty which are dealt with in Article 13
hereof.

(iv) Landlord reserves the right upon reasonable prior notice (at least twenty
(24) hours unless in an event of emergency) to stop or reduce service of any of
the elevator, plumbing, Building HVAC, sanitary, sprinkler, water, power or
other Building systems or cleaning or other services, if any, when necessary by
reason of accident or for repairs, alterations, replacements or improvements
necessary or desirable to the Building, the Premises, or Building for as long as
may be reasonably required by reason thereof or by reason of Force Majeure.
Landlord shall use reasonable efforts to minimize the duration of such stoppage
or reduction of service, without in any event being obligated to employ overtime
labor or to incur any extraordinary costs in connection therewith unless Tenant
shall request that Landlord perform the same on an overtime or premium basis and
Tenant shall agree to reimburse Landlord for the same, in which event Tenant
shall pay to Landlord an amount equal to all reasonable costs and expenses
incurred by Landlord to perform such work or repairs on an overtime basis as
additional rent within twenty (20) days after demand.

(B) HVAC.

(i) Landlord, at its expense, shall maintain and operate the heating,
ventilating and air-conditioning systems (collectively, the “systems”) and,
subject to energy conservation requirements of any applicable local, State, or
Federal public authorities, shall furnish heat, ventilating and air-conditioning
in the Premises through the currently existing systems as may be required for
reasonably comfortable occupancy of the Premises during “regular hours” (i.e.,
8:00 A.M. to 6:00 P.M.) on “business days” (i.e., Mondays through Fridays,
except such days as are observed by the State or Federal government as legal
holidays and those days designated as holidays by the applicable building
service union employees contract). Air conditioning service shall be- provided
as aforesaid from May 1 to September 30 of each year during the term hereof, and
heat service shall be provided as aforesaid from October 15 to March 31 of each
year during the term hereof. If Tenant shall require heating, ventilating or
air-conditioning service at any other time (collectively, “after hours”),
Landlord shall furnish such after hours service on reasonable advance notice
from Tenant, and Tenant shall pay within thirty (30) days of demand Landlord’s
cost plus 10%. The after hours charge for HVAC in effect on the Commencement
Date is $389 per hour (which amount includes the aforementioned additional 10%),
which charge shall be prorated among all tenants requesting after hours service
for the same period. HVAC service shall be- provided as aforesaid in accordance
with the HVAC specification attached hereto as Exhibit I. Tenant may not install
supplemental HVAC equipment without Landlord’s prior consent which consent shall
not be unreasonably withheld.

(ii) Use of the Premises, or any part thereof, in a manner exceeding the design
conditions (including occupancy and connected electrical load) specified for the
systems or rearrangement of partitioning which interferes with normal operation
of the heat, ventilation and air-conditioning in the Premises, may require
changes in the heat, ventilation and air-conditioning system servicing the
Premises. Such changes, so occasioned, shall be made by Tenant, at its expense,
in accordance with the terms of this Lease. Tenant agrees to use its reasonable
efforts to keep or cause to be kept closed all windows in the Premises whenever
the air-conditioning system is in operation. In addition, Tenant agrees at all
times to cooperate fully with Landlord and to abide by all reasonable
regulations and requirements which Landlord may prescribe for the proper
functioning and protection of the heat, air-conditioning and ventilating system.

(iii) During the Term, Tenant shall have the right (subject to Landlord’s
reasonable approval of the plans therefor) to install in the Premises, at
Tenant’s sole expense, supplemental HVAC equipment (the “Tenant HVAC System”).
The Tenant HVAC System shall include meters or other measuring devices specified
by Landlord, installed by Tenant at Tenant’s expense, which meters or other
measuring devices shall be connected to the base Building monitoring system and
record the hours of operation of the Tenant HVAC System. Tenant hereby requests
and Landlord hereby reserves for Tenant during the Term ten (10) tons of
condenser water for the Tenant HVAC System which shall be available for use by
Tenant twenty-four (24) hours per day, seven (7) days per week. Tenant shall
have the right to increase Tenant’s reserved condenser water by up to an
additional five (5) tons of condenser water in the aggregate so that Tenant
shall have the right to obtain from Landlord an aggregate of fifteen (15) tons
of condenser water during the Term, provided, however, such request for an
increase in the reserved condenser water must be made by Tenant on or prior to
the date this is the six (6) month anniversary of the Commencement Date
(“Tenant’s Request Date”). Tenant acknowledges that (x) Landlord will not
reserve in excess of fifteen (15) tons of condenser water during the first six
(6) months of the Term, (y) if Tenant fails to increase its reserved amount from
ten (10) tons to up to fifteen (15) ton of condenser water on or prior to the
Tenant’s Request Date, thereafter, Tenant is deemed to have waived its right to
reserve such additional five (5) tons of condenser water and Landlord shall have
no liability or responsibility if condenser water in excess of ten (10) tons
shall not be available for Tenant’s use. Tenant shall pay to Landlord a one-time
up-front “tie-in” charge for connection by Tenant to the condenser water so
reserved by Tenant in the amount of $1,500 per tap per floor. Tenant shall pay
to Landlord, as additional rent, an annual charge (the “Condenser Water Charge”)
for the condenser water reserved by Tenant pursuant to the provisions of this
Section. As of the date hereof, Tenant’s current Condenser Water Charge is $720
per ton per annum, which amount shall be subject to increase from time to time
in a manner applied consistently to Building tenants. Such billing shall be paid
by Tenant as Additional Rent within thirty (30) days after Tenant’s receipt
thereof. Notwithstanding anything to the contrary contained in this Lease,
Tenant shall, at its sole cost and expense, be responsible for the maintenance
and repair of the Tenant HVAC System (including the making and maintaining of
replacements, if any) and shall surrender the same to Landlord at the expiration
or earlier termination of the Term.

(C) Water. Landlord shall furnish adequate hot and cold water for normal
drinking, pantry, lavatory and normal cleaning purposes. If Tenant uses water
for any other purpose, Landlord may install and maintain, at Tenant’s expense,
meters to measure Tenant’s consumption of cold water and/or hot water for such
other purpose. Tenant shall reimburse Landlord on demand for the cost of cold
water and hot water shown on such meters.

(D) Cleaning. Landlord, at its expense, shall cause the Premises to be cleaned
in accordance with the then current Building standard cleaning specifications.
The current cleaning specifications, which may be revised by Landlord in its
reasonable discretion from time to time (but in no event shall such revisions
materially diminish the services provided), are attached hereto as Exhibit B.
Tenant shall pay to Landlord within thirty (30) days of demand the reasonable
costs incurred by Landlord for (a) extra cleaning work in the Premises required
because of (i) misuse or neglect on the part of Tenant or its employees or
visitors, (ii) use of portions of the Premises for preparation, serving or
consumption of food or beverages, data processing or reproducing operations,
private lavatories or toilets or other special purposes requiring greater or
more difficult cleaning work than office areas, (iii) unusual quantity of
interior glass surfaces (Tenant may request that Landlord specify whether its
quantity of interior glass is “unusual” for this purpose at the time of approval
of Tenant’s plans), (iv) non-building standard materials or finishes installed
by Tenant or at its request (Tenant may request that Landlord specify whether
certain materials and finishes are “non-building standard” at the time of
approval of Tenant’s plans), and (b) removal from the Premises and the Building
of so much of any refuse and rubbish of Tenant as shall exceed that ordinarily
accumulated daily in the routine of business office occupancy. Landlord, its
cleaning contractor and their employees shall have after-hours access to the
Premises and the free use of light, power and water in the Premises as
reasonably required for the purpose of cleaning the Premises in accordance with
Landlord obligations hereunder.

(E) Elevator. Landlord, at its expense, shall provide public elevator service,
passenger and freight, by elevators serving the floor on which the Premises are
situated during regular hours on business days, and shall have at least one
automatic passenger elevator at all other times. Freight elevators shall be
available after hours, subject to Tenant’s payment of expenses then reasonably
and customarily charged by Landlord in connection with the use thereof. On the
Commencement Date, the charge for after hours use of freight elevators is $108
per hour. Tenant acknowledges that it has been advised that there is a four
(4) hour minimum charge for after-hours freight service. Notwithstanding the
foregoing, Tenant shall receive up to fifteen (15) hours, in the aggregate, of
free after hours freight elevator service to permit Tenant to perform Tenant’s
Initial Work (as hereinafter defined) or move into the Premises.

(F) Riser Space. Landlord shall provide, at no charge to Tenant, existing riser
space within the Building for Tenant’s telecommunications and data services.
Landlord, as part of Landlord’s Work shall install sprinkler loop around the
core of the Building for the Premises, in compliance with applicable Legal
Requirements.

(G) No Other Services. Landlord shall not be required to furnish any services to
the Premises, except as specifically set forth in this Lease.

WINDOW CLEANING:

9. Tenant will not clean, nor require, permit, suffer or allow any window in the
Premises to be cleaned, from the outside in violation of Section 202 of the
Labor Law or any other applicable Legal Requirements or of the rules of the
Board of Standards and Appeals, or of any other board or body having or
asserting jurisdiction.

REQUIREMENTS OF LAW, FIRE INSURANCE, FLOOR LOAD:

10. Prior to the commencement of the Term, if Tenant is then in possession or
otherwise given access to the Premises, and at all times thereafter, Tenant, at
Tenant’s sole cost and expense, shall promptly comply with all Legal
Requirements and all orders, recommendations and regulations of the Insurance
Services Office or any similar body which shall impose any duty upon Landlord or
Tenant with respect to the Premises, or, with respect to the Building, if
arising out of Tenant’s particular use or manner of use (as opposed to general
office use) of the Premises. Nothing herein shall require Tenant to upgrade any
of the major mechanical or Building systems (unless such upgrade becomes
necessary as a result of any Alterations made by Tenant to the Premises) or to
make structural repairs or alterations under this Article 10 unless (i) Tenant’s
particular use or manner of use (as opposed to general office use) of the
Premises violated any such Legal Requirements or orders, recommendations or
regulations with respect thereto or (ii) the same relate or are otherwise
necessary as a result of any Alterations. Tenant may, after securing Landlord to
Landlord’s reasonable satisfaction against all damages, interest, penalties and
expenses, including, but not limited to, reasonable attorneys’ fees and
disbursements, by cash deposit or by surety bond in an amount and in a company
reasonably satisfactory to Landlord, contest any such Legal Requirements,
recommendations or regulations provided same is done with all reasonable
promptness and provided such appeal shall not subject Landlord to any civil
liability, prosecution for a criminal offense. Tenant shall not do or permit any
act or thing to be done in or to the Premises which is contrary to Legal
Requirements, or which will invalidate or be in conflict with public liability,
fire or other policies of insurance at any time carried by or for the benefit of
Landlord with respect to the Premises or the Building, nor shall Tenant keep
anything in the Premises except as now or hereafter permitted by the Insurance
Services Office or other authority having jurisdiction, and then only in such
manner so as not to increase the rate for fire insurance applicable to the
Building. Tenant shall pay all costs, expenses, fines, penalties, or damages,
which may be imposed upon Landlord by reason of Tenant’s failure to comply with
the provisions of this Article and if by reason of such failure the fire
insurance rate shall, at the beginning of this Lease or at any time thereafter,
be higher than it otherwise would be, then Tenant shall reimburse Landlord, as
additional rent hereunder, for that portion of all fire insurance premiums
thereafter paid by Landlord which shall have been charged because of such
failure by Tenant, and shall make such reimbursement upon the first day of the
month following such outlay by Landlord. In any action or proceeding wherein
Landlord and Tenant are parties a schedule or “make-up” of rate for the Building
or the Premises issued by the Insurance Services Office, or other body making
fire insurance rates applicable to the Premises shall be conclusive evidence of
the facts therein stated and of the several items and charges in the fire
insurance rate then applicable to the Premises. Tenant shall not place a load
upon any floor of the Premises exceeding the floor load per square foot area
which it was designed to carry and which is allowed by law. Landlord reserves
the right in its reasonable discretion to prescribe the weight and position of
all safes, business machines and mechanical equipment. Such installation shall
be placed and maintained by Tenant, at Tenant’s expense, in settings sufficient,
in Landlord’s reasonable judgment, to absorb and prevent vibration, noise and
annoyance.

SUBORDINATION:

11. (A) The rights of Tenant under this Lease shall be and are subject and
subordinate at all times to all ground leases, and/or underlying leases, if any,
now or hereafter in force against the Property, and to each and every mortgage
that may now or hereafter be placed by Landlord on its interest in the Property,
and to all modifications, consolidations, replacements and extensions thereof.
This Article is self-operative and no further instrument of subordination shall
be required. In confirmation of such subordination Tenant shall promptly execute
such further instruments as may be reasonably requested by Landlord. In the
event of the enforcement by such mortgagee or lessor of the remedies provided
for by the mortgage or lease, if such mortgagee or lessor or any successors or
assigns of such mortgagee or lessor shall succeed to the interest of Landlord
under this Lease, whether through possessory or foreclosure action or a deed in
lieu of foreclosure or otherwise, and this Lease shall not be terminated or
affected by such foreclosure or any such proceedings, Tenant, at the election of
such mortgagee or lessor or its successors or assigns, shall attorn to and
recognize such mortgagee or lessor (or its successors or assigns) as its
landlord upon the terms contained in this Lease to the same extent and in the
same manner as if this Lease was a direct lease between such mortgagee or lessor
(or its successors or assigns) and Tenant, except that such mortgagee or lessor
(or its successors or assigns), whether or not it shall have succeeded to the
interest of Landlord under this Lease, shall not (i) have any liability for
refusal or failure to perform or complete any work required to be performed by
Landlord under this Lease to prepare the Premises for occupancy in accordance
with the provisions of this Lease or otherwise (other than Landlord’s Work),
(ii) be liable for any act, omission or default of any prior landlord under this
Lease except for a default continuing after any such succession, (iii) be
subject to any offsets, claims or defenses which shall have theretofore accrued
to Tenant against any prior landlord under this Lease, (iv) be bound by any rent
or additional rent which Tenant might have paid to any prior landlord for more
than one (1) month in advance, (v) be liable for the return of any security
deposit unless such security shall actually be received by such superior
mortgagee or superior lessor (or its successor or assigns) and/or (vi) be bound
by any cancellation, abridgement, surrender, modification or amendment of this
Lease, without the prior written consent of such mortgagee or lessor (or its
successors or assigns), unless the same shall be expressly provided in this
Lease. Upon request by such party, Tenant shall execute and deliver an
instrument or instruments confirming such attornment.

(B) Notwithstanding anything to the contrary contained in this Article, the
subordination provided for herein with respect to any current superior
underlying or ground lease or any current superior mortgage is subject to
delivery of a SNDA (as hereinafter defined) on such superior lessor’s or
mortgagee’s, as the case may be, standard form in accordance with the terms
hereof. In addition, Landlord shall use commercially reasonable efforts to
obtain for the benefit of Tenant from any future superior lessor and/or future
mortgagee which hereafter affects the Land a recognition agreement or a
subordination, non-disturbance agreement, as applicable (in either case,
hereinafter referred to as a “SNDA”), on such superior lessor’s or mortgagee’s,
as the case may be, standard form of SNDA. Notwithstanding the previous
sentence, in no event shall Landlord be required to request a SNDA from any
future superior mortgagee or superior lessor if Tenant shall then be in default
hereunder beyond applicable notice and/or cure periods. Landlord shall have no
liability to Tenant if Tenant does not execute the standard form of SNDA
provided by any superior mortgagee or superior lessor or if any future mortgagee
or superior lessor refuses to execute and/or deliver an SNDA to Tenant (in which
event this Lease shall not be subject and subordinate to any such future
mortgage or superior underlying or ground lease) or, if executed and delivered,
such mortgagee or superior lessor does not abide by the terms thereof. In
connection with any SNDA, Tenant must promptly provide to the superior lessor or
the mortgagee, as the case may be, all such information as the superior lessor
or the future mortgagee, as the case may be, may reasonably require, including,
but not limited to, any reasonably requested financial statements of Tenant. In
no event shall Landlord be required to (i) pay any consideration to any
mortgagee or ground lessor, or (ii) alter any of the monetary terms of the
mortgage, the ground lease or this Lease, or (iii) commence any action against
any ground lessor or mortgagee in order to obtain a SNDA. Tenant shall be solely
responsible for the payment of any costs imposed by any such superior mortgagee
or superior lessor, including, without limitation, reasonable attorneys’ fees
and disbursements, in connection with the review of this Lease, the preparation
and delivery of such party’s standard form of SNDA and any negotiation thereof.

PROPERTY LOSS, DAMAGE, REIMBURSEMENT, INDEMNITY:

12. (A) Neither Landlord nor Landlord’s agents, members, officers, directors,
shareholders, partners or principals (disclosed or undisclosed) shall be liable
to Tenant or Tenant’s agents, employees, contractors, invitees or licensees
(collectively, “Tenant Party”) or any other occupant of the Premises for any
damage to property of Tenant or of others entrusted to employees of the
Building, nor for any injury to Tenant or to any other person or for any damage
to, or theft or other loss of, any of Tenant’s property or of the property of
any other person resulting from any cause of whatsoever nature, unless due to
the gross negligence or willful acts of Landlord or Landlord’s agents; provided,
however, that even if due to any such gross negligence or willful acts of
Landlord or Landlord’s agents, Tenant waives, to the fullest extent permitted by
law, any claim for consequential damages in connection therewith; nor shall
Landlord or its agents be liable for any such damage caused by other tenants or
persons in, upon or about the Building or caused by operations in construction
of any private, public or quasi public work. If at any time any windows of the
Premises are temporarily closed, darkened or bricked up (or permanently closed,
darkened or bricked up, if required by law) for any reason whatsoever (but
excluding Landlord’s own acts), Landlord shall not be liable for any damage
Tenant may sustain thereby and Tenant shall not be entitled to any compensation
therefor nor abatement or diminution of rent nor shall the same release Tenant
from its obligations hereunder nor constitute an eviction.

(B) Except to the extent any claim shall arise from or as a result of the
willful act or negligence of Landlord, its agents, servants, employees or
invitees, Tenant shall indemnify and save harmless Landlord and the Building
manager against and from all liabilities, obligations, damages, penalties,
claims, costs and expenses including reasonable attorneys’ fees and
disbursements, paid, suffered or incurred in connection with or arising from
(i) any breach by Tenant or any Tenant Party of any obligation of this Lease on
Tenant’s part to be performed, or (ii) the negligence or willful acts of Tenant
or any Tenant Party or any other person or entity claiming through Tenant, or
(iii) the use or occupancy of the Premises by Tenant, Tenant Party or any person
or entity claiming through Tenant, or (iv) any acts, omissions or negligence of
Tenant, Tenant Party or any such person or entity, or the contractors, agents,
employees, invitees or licensees of Tenant or any such person or entity, in or
about the Premises or the Property. Tenant shall pay to Landlord as Additional
Rent, within thirty (30) days following rendition by Landlord to Tenant of bills
or statements therefor, sums equal to all losses, costs, liabilities, claims,
damages, fines, penalties and expenses referred to in this Section. Tenant’s
liability under this Lease extends to the acts and omissions of any Tenant Party
and any subtenant. In case any action or proceeding is brought against Landlord
by reason of any such claim, Tenant, upon notice from Landlord, will, at
Tenant’s expense, resist or defend such action or proceeding by counsel approved
by Landlord in writing, such approval not to be unreasonably withheld (and
Landlord hereby agrees that counsel selected by Tenant’s insurance carrier shall
be deemed acceptable). In connection with such indemnity, (a) Landlord shall
promptly notify Tenant of the relevant claim or action (it being agreed that the
timing of said notice shall not be a condition to the effectiveness of the
foregoing indemnity), (b) Landlord shall reasonably cooperate with Tenant in
Tenant’s defense of such claim or action, provided that Landlord shall not incur
any expense thereby, (c) prior to Tenant’s settlement of any such claim or
action, Tenant shall request Landlord’s consent thereto, such consent not to be
unreasonably withheld and (d) if Tenant shall request that Landlord settle such
claim or action, and Tenant shall deliver to Landlord the necessary funds to do
so (together with all other amounts due or payable to Landlord in connection
with this indemnity), Landlord shall accede to such request in any case where
the only relief being sought by the claimant or plaintiff in any proposed
settlement is monetary damages and Landlord and parties related to Landlord are
absolutely and unconditionally released in connection therewith.

(C) Landlord shall indemnify and save harmless Tenant and its respective
directors, officers, principals, shareholders, agents and employees against and
from all liabilities, obligations, damages, penalties, claims, costs and
expenses including reasonable attorneys’ fees and disbursements, paid, suffered
or incurred in connection with or arising from any occurrence in the Building
resulting from (i) the management of the Property by Landlord or any work or
thing done or any condition created by Landlord, its agents, servants,
employees, contractors or invitees, (ii) any act, omission or negligence of
Landlord, its agents, employees, contractors or invitees, and (iii) any breach
or default by Landlord in the performance of its obligations under this Lease,
unless such claim shall arise as a result of the willful act or negligence of
Tenant, its agents, servants, employees or invitees or except as otherwise
provided in this Lease.

(D) Tenant shall look only to Landlord’s estate and interest in the Property
(including rental or sales proceeds, or the net unused insurance or condemnation
proceeds from any casualty or condemnation thereof) for the satisfaction of
Tenant’s remedies or for the collection of a judgment (or other judicial
process) requiring the payment of money by Landlord in the event of any default
by or liability of Landlord under this Lease, and no other property or assets of
Landlord and no property of any officer, member, employee, director,
shareholder, partner or principal of Landlord shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under or with respect to this Lease, the relationship of Landlord and
Tenant hereunder or Tenant’s use or occupancy of the Premises.

(E) The provisions of this Article shall survive the expiration or sooner
termination of this Lease.

(F) Tenant shall have no liability for any consequential, indirect or punitive
damages that Landlord suffers, other than as set forth in Section 38(A) of this
Lease. Landlord shall have no liability for any consequential, indirect or
punitive damages that are suffered by Tenant or any person claiming by, through
or under Tenant.

DESTRUCTION, FIRE AND OTHER CASUALTY:

13. (A) If the Building or the Premises shall be partially or totally damaged or
destroyed by fire or other cause, then, whether or not the damage or destruction
shall have resulted from the fault or neglect of Tenant, or its employees,
agents or visitors (and if this Lease shall not have been terminated as in this
Article hereinafter provided), Landlord shall repair the damage and restore and
rebuild the Building and/or the Premises, at its expense, with reasonable
dispatch after notice to it of the damage or destruction; provided, however,
that Landlord shall not be required (i) to repair or replace any of Tenant’s
property, or (ii) to restore any Alterations (including, but not limited to, any
Specialty Alterations) installed by or on behalf of Tenant.

(B) If the Building or the Premises shall be partially damaged or partially
destroyed by fire or other casualty, the rents payable hereunder shall be abated
to the extent that the Premises shall have been rendered untenantable and for
the period from the date of such damage or destruction to the date which is
ninety (90) days after the damage shall be repaired or restored. If the Premises
or a major part thereof shall be totally (which shall be deemed to include
substantially totally) damaged or destroyed or rendered completely (which shall
be deemed to include substantially completely) untenantable on account of fire
or other cause, the rents shall abate as of the date of the damage or
destruction and until the date which is ninety (90) days after Landlord shall
have repaired, restored and rebuilt the Building and the Premises, provided,
however, that if Tenant reoccupies a portion of the Premises during the period
the restoration work is taking place and prior to the date that the same are
made completely tenantable, rents allocable to such portion shall be payable by
Tenant from the date of such occupancy.

(C) If the Building and/or the Premises are damaged by fire or other casualty
such that, in Landlord’s reasonable estimate, the Premises cannot be restored
within three hundred sixty-five (365) days from the date of the casualty,
Landlord shall give notice of such estimate to Tenant within one hundred twenty
(120) days from the date of the casualty. Tenant shall have sixty (60) days from
the date of such notice to elect to terminate this Lease by giving written
notice to Landlord, and such termination shall be effective as of the date of
Tenant’s notice. If Tenant shall not have elected to terminate this Lease as set
forth above (or is not otherwise entitled to terminate this Lease pursuant to
the provisions hereof), then such damage shall be repaired by and at the expense
of Landlord as set forth above. In addition, if such repair work is not
substantially completed within such three hundred sixty-five (365) day period,
Tenant shall again have the right to terminate this Lease by notice given to
Landlord within fifteen (15) days following the expiration of such three hundred
sixty-five (365) day period (time being of the essence), in which case the term
of this Lease shall expire on the fifth (5th) day following receipt of such
notice by Landlord as if such date were the Expiration Date and Tenant shall
vacate the Premises and surrender the same to Landlord by such date in
accordance with the provisions of this Lease as if such date were the Expiration
Date.

(D) If the Building or the Premises shall be totally damaged or destroyed by
fire or other cause, or if the Building shall be so damaged or destroyed by fire
or other cause (whether or not the Premises are damaged or destroyed) (i) such
that 25% or more of the Building is rendered untenantable, (ii) the general
Building systems are rendered inoperable and, in Landlord’s reasonable estimate,
cannot be repaired within three hundred sixty-five (365) days from the date of
the damage, or (iii) within the last two (2) years of the Term, Landlord may
terminate this Lease as of the date of the casualty by giving Tenant notice to
such effect within one hundred twenty (120) days after the date of the casualty.
If during the last twelve (12) months of the Term, the Premises or the Building
are totally damaged or rendered wholly unusable by fire or other casualty so
that Tenant is unable to use the Premises for the uses permitted hereunder and
Tenant actually vacates the Premises as a result thereof, then Tenant shall have
the right to terminate this Lease by notice given to Landlord within thirty
(30) days after such fire or casualty (time being of the essence), in which case
the Term of this Lease shall expire on the fifth (5th) day following receipt of
such notice by Landlord and Tenant shall vacate the Premises and surrender the
same to Landlord by such date in accordance with the provisions of this Lease as
if such date were the Expiration Date.

(E)  If Landlord or Tenant does not elect to so terminate this Lease as
aforesaid, Landlord shall undertake the repair of the damage and restoration and
rebuilding of the Building and/or the Premises with reasonable promptness,
subject to reasonable delays for insurance adjustment and/or Unavoidable Delay.
“Unavoidable Delay” shall mean any strikes, labor troubles or accident, or by
any cause whatsoever beyond Landlord’s reasonable control, including legal
requirements, governmental preemption in connection with a national emergency,
shortages, or unavailability of labor, fuel, steam, water, electricity or
materials, Tenant Delay, delays caused by other tenants or other occupants of
the Building, acts of God, enemy action, civil commotion, fire or other
casualty.

(F) No damages, compensation or claim shall be payable by Landlord for
inconvenience, loss of business or annoyance arising from any repair or
restoration of any portion of the Premises or of the Building pursuant to this
Article.

(G) Each party agrees to include in each of its policies insuring against loss,
damage or destruction by fire, a waiver of the insurer’s right of subrogation
against the other party in connection with any loss or damage covered by any
such policy or permission to release third parties from liability resulting from
such casualties. If such waiver or permission shall not be, or shall cease to
be, obtainable without additional charge or at all, the insured party shall
promptly so notify the other party. In any case in which such waiver or
permission shall cease to be obtainable without additional charge, if the other
party shall so elect and shall pay the insurer’s additional charge therefor,
such waiver or permission shall be included in the policy.

(H) Nothing contained hereinabove shall relieve Tenant from liability that may
exist as a result of damage from fire or other casualty. Notwithstanding the
foregoing, each party shall look first to any insurance in its favor before
making any claim against the other party for recovery for loss or damage
resulting from fire or other casualty, and, except as herein provided, to the
extent that such insurance is in force and collectible and to the extent
permitted by law, Landlord and Tenant each hereby releases and waives all right
of recovery against the other or any one claiming through or under each of them
by way of subrogation or otherwise. The foregoing release and waiver shall be in
force only if both releasors’ insurance policies contain a clause providing that
such a release or waiver shall not invalidate the insurance and also, provided
that such a policy can be obtained without additional premiums.

(I) Tenant acknowledges that Landlord will not carry insurance on Tenant’s
furniture, furnishings and other personal property or any Alterations
(including, but not limited to, any Specialty Alterations) installed by or on
behalf of Tenant and agrees that Landlord will not be obligated to insure or
repair any damage thereto or replace the same and unless this Lease is
terminated as provided in this Article 13, Tenant shall promptly repair, restore
and/or replace the same regardless if the insurance proceeds therefor are
sufficient for the same.

(J) This Article shall be considered an express agreement governing any casualty
or damage to or destruction of the Building or any part thereof by fire or other
casualty, and Section 227 of the Real Property Law of the State of New York
providing for such a contingency in the absence or such express agreement, and
any other law of like import now or hereafter enacted, shall have no application
in such case.

EMINENT DOMAIN:

14. If the whole or any material part of the Premises shall be acquired or
condemned by eminent domain for any public or quasi public use or purpose, then
and in that event, the term of this Lease shall cease and terminate from the
date of title vesting in such proceeding and Tenant shall have no claim for the
value of any unexpired term of this Lease. Tenant acknowledges that Landlord
shall be entitled to receive the entire compensation or award therefor.
Notwithstanding the foregoing, Tenant may make a separate claim in any eminent
domain proceeding (affecting all or any portion of the Premises) solely for the
then value of Tenant’s property and/or for any moving expenses incurred by
Tenant in connection therewith, provided that such award shall not result in a
reduction of the award made to Landlord in connection therewith. If only a
non-material part of the Premises shall be acquired or condemned by eminent
domain as aforesaid and this Lease shall not be terminated, this Lease and the
term of this Lease shall continue in full force and effect, provided, however,
that from and after the date of the vesting of title, the Minimum Rent and
Additional Rent shall be equitably reduced to include only that portion of the
Premises that was not acquired or condemned by eminent domain.

ASSIGNMENT, SUBLETTING, ETC.:

15. (A) Tenant expressly agrees that neither this Lease nor any part hereof nor
the interest of Tenant in any sublease or the rentals thereunder, shall, by
operation of law or otherwise, be assigned, mortgaged, encumbered or otherwise
transferred by Tenant or Tenant’s successors in interest and neither the
Premises, nor any part thereof, nor any Tenant’s property shall be encumbered in
any manner nor sublet or used or occupied for concession or desk space or for
mailing privileges, without the prior consent of Landlord in each instance
except as otherwise expressly provided in this Article 15. For purposes of this
Article 15, (i) the issuance of interests in Tenant, any Guarantor (as
hereinafter defined) or any subtenant (whether stock, partnership interests,
membership interests in a limited liability company or otherwise) to any person
or group of related persons, whether in a single transaction or a series of
transactions, in such quantities that after such issuance control of Tenant,
Guarantor or any party with the ability to effectively control or direct the
business decisions of such party, shall have changed, shall be deemed an
assignment of this Lease or such sublease, as the case may be, (ii) a transfer
of more than fifty percent (50%) in interest of Tenant, Guarantor or any
subtenant by any party or parties in interest whether in a single transaction or
a series of transactions shall be deemed an assignment of this Lease, or such
sublease, as the case may be, (iii) a take-over agreement with respect to the
Premises or any portion thereof shall be deemed an assignment of this Lease,
(iv) any person or legal representative of Tenant, to whom Tenant’s interest
under this Lease passes by operation of law, or otherwise, shall be bound by the
provisions of this Article 15, and (v) any amendment or extension of a sublease
shall be deemed a sublease. Notwithstanding the foregoing, if Tenant is a
corporation whose stock is publicly traded on a nationally recognized stock
exchange (including, without limitation, an initial public offering), then
clauses (i) and (ii) of the preceding sentence shall not be applicable to the
issuance of stock or one or more transfers of stock or other beneficial interest
in Tenant (whether or not more than fifty percent (50%) of the stock or other
beneficial interest in Tenant is so transferred other than to those deemed
“insiders” within the meaning of the Securities Exchange Act of 1934, as
amended). Any assignment (or deemed assignment), sublease (or deemed sublease),
license, concession, mortgage, pledge, encumbrance or transfer by Tenant in
contravention of this Article 15 shall be void.

(B) If this Lease be assigned, or if the Premises or any part thereof be
underlet or occupied by anybody other than Tenant, whether or not in violation
of this Article 15, Landlord may, after default by Tenant, collect rent from the
assignee, under-tenant or occupant, and apply the net amount collected to the
rent herein reserved, but no such assignment, underletting, occupancy or
collection shall be deemed a waiver of this covenant, or the acceptance of the
assignee, under-tenant or occupant as tenant, or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained. The consent by Landlord to an assignment or underletting shall not in
any way be construed to relieve Tenant from obtaining the express consent in
writing of Landlord to any further assignment or underletting, which consent
shall be granted or withheld based upon the same criteria as provided in this
Article which is applicable to an assignment or underletting by Tenant, except
to the extent such consent is not required under the express terms of this
Article.

(C) (i) If Tenant desires to assign this Lease or sublet the Premises in whole
or in part, Tenant shall submit to Landlord a written request for Landlord’s
consent to such assignment or subletting, which request shall be accompanied by
the following information (such request shall be referred to herein as “Tenant’s
Offer”): (i) the name and address of the proposed assignee or subtenant; (ii) a
term sheet or letter of intent signed by Tenant and the proposed assignee or
proposed subtenant setting forth the terms of the proposed assignment or
subletting; (iii) the nature and character of the business of the proposed
assignee or subtenant and of its proposed use of the Premises; (iv) current
financial information; (v) in the case of a proposed subletting, a description
of the proposed sublet space; and (vi) any other information as Landlord may
reasonably request with respect to the proposed assignee or subtenant. Landlord
shall have the option, to be exercised by notice given to Tenant within thirty
(30) days after the later of (a) receipt of Tenant’s request for consent or
(b) receipt of such further information as Landlord may reasonably request
pursuant to clause (vi) above, to require a surrender of the Premises or the
proposed sublet space as of a date to be specified in said notice (the
“Termination Date”) which shall be not earlier than one (1) day before the
effective date of the proposed assignment or subletting or later than thirty-one
(31) days after said effective date, in which event Tenant shall vacate and
surrender the Premises or the proposed sublet space on or before the Termination
Date and the term of this Lease relating to the Premises, or in the case of a
subletting, relating to such sublet space shall end on the Termination Date as
if that were the Expiration Date.

(D) In the event that Landlord shall not exercise the option to cancel this
Lease as above provided in Section 15(C) within thirty (30) days after the
receipt of both Tenant’s Offer and all other information required to be
delivered by Tenant pursuant to Section 15(C), then Landlord’s consent (which
must be in writing and in form reasonably satisfactory to Landlord) to a
proposed assignment of this Lease or proposed subletting of all or a part of the
Premises shall not be unreasonably withheld following the satisfaction of the
following conditions:

(a) in Landlord’s reasonable discretion, the proposed assignee or subtenant is a
reputable person of good character and with sufficient financial worth
considering the responsibility involved, and Landlord has been furnished with
reasonable proof thereof;

(b) in the reasonable opinion of Landlord the nature of the business of the
proposed assignee or sublessee would not result in an excessive burden upon the
loading facilities, elevator facilities and/or other systems of the Building;

(c) the rental and other terms and conditions of the sublease or the assignment,
as applicable, are upon the substantially the same economic and substantially
the same non-economic terms (i.e., in each instance, there is not a variance in
such terms of more than 5%) as those contained in the Offer;

(d) Tenant shall not have (1) advertised or publicized in any way the
availability of the Premises without prior notice to, and approval by, Landlord,
which approval Landlord agrees not to unreasonably withhold, nor shall any
advertisement state the rental rate or the name (as distinguished from the
address) of the Building or (2) advertised any rental rate for the Premises (or
any portion thereof) with respect to any such proposed assignment or subletting;

(e) if a sublease, any such subletting shall result in there being no more than
three (3) occupants (including Tenant but excluding any Space Sharer (as
hereinafter defined)) at the Premises;

(f) on the date of the Offer and on the effective date of such assignment or
sublease, Tenant is not in default hereunder beyond the expiration of any
applicable notice and/or grace period;

(g) If Landlord shall then have any comparable space in the Building, neither
(1) the proposed assignee or sublessee nor (2) any person that, directly or
indirectly controls, is controlled by, or is under common control with, the
proposed assignee or sublessee, is then an occupant or tenant of any part of the
Building nor negotiating to lease space in the Building (as used in this clause
(g), the term “negotiating” shall mean that either Landlord or such assignee or
subtenant shall have submitted a proposed term sheet or letter of intent to the
other for the leasing of space in the Building and, in the good faith
determination of Landlord, negotiations with respect to such proposal are
continuing); and

(h) the proposed assignee or sublessee is a person or domestic entity fully
subject to the jurisdiction of the Courts of the State, City and County of New
York, without immunity of any kind.

(E) No assignment or sublease shall be valid, and no assignee or subtenant shall
take possession of the Premises until an executed counterpart of such assignment
or sublease has been delivered to Landlord, which sublease or assignment
agreement, as applicable, shall be in form reasonably satisfactory to Landlord
and shall comply with the applicable provisions of this Article 15.

(F) Each sublease shall expressly provide that it is subject and subordinate to
this Lease and to the matters to which this Lease is or shall be subordinate,
and that, in the event of any termination, re-entry, or dispossess by Landlord
under this Lease, Landlord may, at its option, take over all of the right, title
and interest of Tenant as sublandlord under such sublease, and such subtenant
shall, at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not (a) be liable for
any previous act or omission of Tenant under such sublease, (b) be subject to
any offset, not expressly provided in such sublease, that theretofore accrued to
such subtenant against Tenant or (c) be bound by any previous modification of
such sublease not approved in writing by Landlord or by any prepayment of more
than one month’s minimum rent or any additional rent then due.

(G) In the event that either (a) Tenant fails to consummate a proposed
assignment or subletting that was the subject of an Offer within one hundred
twenty (120) days after Landlord’s election (or deemed election) not to
recapture as contemplated by Section 15(C) above or (b) if Tenant consummates an
assignment or sublease transaction, as the case may be, and any of economic
terms or material non-economic terms substantially varies from the corresponding
terms set forth in the Offer (i.e., in each instance, there is not a variance in
the economic terms of more than five percent (5%)), then in either case of
clause (a) or (b) the provisions of Sections 15(C) and 15(D) shall again apply
(and in the case of clause (b) of this clause (iv), such provisions shall apply
to such assignment or sublease transaction, notwithstanding that Tenant
consummated the same) and Tenant shall be required to submit a new Offer
(together with the information required to be delivered in connection therewith)
if Tenant still desires to assign this Lease or sublease all or any part of the
Premises, whether pursuant to such consummated assignment or sublease
transaction or otherwise.

(H) Any assignment or transfer shall be made only if, and shall not be effective
until, the assignee shall execute, acknowledge and deliver to Landlord an
agreement, in form and substance reasonably satisfactory to Landlord, whereby
the assignee shall assume all of the obligations of this Lease on the part of
Tenant to be performed or observed.

(I) In the event of any assignment of this Lease or any subletting, fifty
percent (50%) of any rentals and/or consideration paid or payable by the
assignee of this Lease or sublessee of the Premises in excess of the rentals
reserved and/or payable under this Lease (on a per square foot basis) shall be
paid by Tenant as and when received by Tenant to Landlord as additional rent,
after deducting from such excess, the Permitted Expenses (as hereinafter
defined) proven to have been incurred by Tenant in effecting such assignment or
sublease, as the case may be, appropriately pro rated (if a sublease) over the
term of the sublease. For the purposes hereof, “Permitted Expenses” shall mean
brokerage fees, reasonable attorneys’ fees and disbursements in negotiating such
assignment or sublease, advertising costs, reasonable concessions to the
assignee or sublessee, including, without limitation, free rent or work
contributions to the assignee or subtenant, and the costs incurred in connection
with alterations, decorations and installations made by Tenant pursuant to the
terms of such assignment or sublease, as the case may be, to prepare the space
for occupancy by the assignee or sublessee. For purposes of this Section 15(I),
consideration paid to Tenant shall include, without limitation, any
consideration paid for or on account of any leasehold improvements, fixtures,
furnishings, equipment and/or other personnel property in the Premises which are
in excess of the then unamortized costs thereof as shown on Tenant’s books and
records. Such unamortized cost shall be determined in accordance with generally
accepted accounting principles and consistent with Tenant’s customary accounting
practices. If part of the consideration for such sublease or assignment shall be
payable in other than in cash, Landlord’s share of such non-cash consideration
shall be in such form as is reasonably satisfactory to Landlord.

(J) Notwithstanding any provision to the contrary contained herein, Tenant may,
without obtaining Landlord’s consent (but subject to compliance with the
requirements of this Section 15(J) and without being subject to the
consideration or profit sharing, recapture or cancellation provisions of this
Article), (i) assign or transfer this Lease to a corporation or other entity
into which Tenant shall be merged or consolidated (a “successor entity”) or an
entity which acquires all or substantially all of the assets, stock, or other
equity interest of Tenant (an “acquiring entity”), or (ii) assign this Lease or
sublet the entire Premises to an entity which controls, is controlled by, or is
under common control with Tenant (a “related entity”) provided that in all such
cases: (a) Tenant shall not be in default hereunder beyond the expiration of any
applicable notice and/or cure period at the time of such sublet or assignment;
(b) the principal purpose of such transfer or acquisition is not the acquisition
of Tenant’s interest in this Lease and is not made to circumvent the provisions
of this Article; (c) in the case of an assignment to a successor entity or
acquiring entity, such successor entity or acquiring entity has a net worth,
computed in accordance with generally accepted accounting principles, exclusive
of good will and general intangibles and the impact of consolidated variable
interest entities (the “Net Worth”), immediately following such merger or
acquisition which is at least equal to the Net Worth of Tenant immediately prior
to such merger, consolidation or acquisition; (d) in the case of a subletting to
a related entity, the rights granted to Tenant and such related entity pursuant
to this Section shall be for only so long as such person or entity shall remain
a related entity and at such time as such person or entity shall no longer be a
related entity the rights accorded to Tenant by this Section shall not apply and
(x) if a subletting, Tenant shall promptly comply with all of the terms and
conditions of this Article 15 or (y) if a Desk Sharing Arrangement, Tenant shall
immediately terminate such Desk Sharing Arrangement, (e) there shall have been
delivered to Landlord, prior to the effective date of such assignment or
subletting, (1) in the case of an assignment to a successor entity or acquiring
entity, proof satisfactory to Landlord of the Net Worth of the assignor and such
assignee, and which shall be evidenced by certified financial statements
prepared by their respective independent certified public accountants in a form
reasonably satisfactory to Landlord, or (2) in the case of a subletting or
assignment to a related entity, proof satisfactory to Landlord that such
sublessee or assignee is a related entity (which proof shall include, among
other things, an affidavit of a senior officer or a managing member of Tenant
affirming the related entity relationship); (f) there shall have been delivered
to Landlord, within ten (10) days after the effective date of such assignment or
subletting, a duplicate original of the assignment or sublease instrument;
(g) in the event of an assignment, there shall have been delivered to Landlord,
within ten (10) days after the effective date of such assignment, an instrument
in form and substance reasonably satisfactory to Landlord, duly executed by the
assignee, in which such assignee assumes (as of the effective date of such
assignment) observance of and performance of, and agrees to be bound by, all of
the terms, covenants and conditions of this Lease on Tenant’s part to be
performed; (h) in the event of a subletting, Landlord shall have received,
within ten (10) days after the effective date of such subletting, an instrument
in form and substance reasonably satisfactory to Landlord, duly executed by the
sublessee, in which such sublessee agrees that in the event of a termination of
this Lease, such sublessee shall, at Landlord’s election, attorn to Landlord
upon all of the terms and conditions of this Lease or, at Landlord’s election,
enter into a new lease with Landlord upon all of the then executory terms and
conditions of such sublease with respect to the premises so subleased;
(i) Landlord shall have received, within ten (10) days after the effective date
of such assignment or subletting, an instrument in form and substance acceptable
to Landlord, duly executed by such assignee or sublessee, in which such assignee
or sublessee consents to the exclusive jurisdiction of the courts of New York
State and the Federal courts located in the County of New York, State of New
York, but the organization of the entity in the State of New York and such
entity being in good standing and subject to service of process to the Secretary
of State of the State of New York shall be sufficient.

(K) In no event shall any assignment or subletting (including any assignment not
requiring Landlord’s consent hereunder) release or relieve Tenant from its
obligations fully to perform all of the terms, covenants and conditions of this
Lease on Tenant’s part to be performed.

(M) In the case of any subletting which includes any space which is less than
the entire Premises, Tenant, at its sole cost and expense, shall (A) make or
cause to be made, at no expense to Landlord, such Alterations as may be required
or reasonably deemed necessary to provide reasonably appropriate means of
ingress and egress from the sublet space (which means of ingress and egress
shall conform to all applicable Legal Requirements and insurance requirements
and all Alterations relating thereto shall be subject to the provisions of
Article 7 hereof), and (B) physically separate the sublet space from the balance
of the Premises in such commercially reasonable manner that the configuration of
the sublet space, the Premises and the balance of the floor would not inhibit,
in Landlord’s reasonable discretion, Landlord’s ability to independently lease
the sublet space or the balance of the floor to one (1) or more office tenants
for general and executive office use.

(N) Tenant shall reimburse Landlord (whether or not the proposed transaction is
consummated), within thirty (30) days after demand, for all reasonable costs
incurred by Landlord in connection with any assignment or sublease (whether or
not, in either instance, Landlord’s consent is required therefor) or sublease,
including the costs of making investigations as to the acceptability of the
proposed assignee or subtenant (or whether such proposed assignee or subtenant
satisfies the conditions set forth in this Article 15) and reasonable attorney’s
fees and disbursements incurred in connection with the granting or reviewing of
any matters reasonably related to any such assignment, subletting or other
transfer.

(O) Notwithstanding anything herein to the contrary, Tenant may, without
Landlord’s consent, permit third parties (individually, a “Space Sharer”) to use
a portion of the Premises in common with Tenant which shall not exceed five
(5) desks in the Premises (each a “Desk Sharing Arrangement”), provided that
(i) such Desk Sharing Arrangement will terminate automatically upon a default
occurring and continuing beyond any applicable notice and grace period under
this Lease; (ii) any Space Sharer shall use the Premises in conformity with all
applicable provisions of this Lease; (iii) in no event shall the use of any
portion of the Premises by a Space Sharer create or be deemed to create any
right, title or interest in or to the Premises for such Space Sharer; and
(iv) the portion of the Premises occupied by any Space Sharer and the portion of
the Premises occupied by Tenant shall not be, and shall not be required by law
to be, separated by legal demising walls within the Premises or so as to create
separate entrances from the elevator landing or public corridors. Any such use
of all or any portion of the Premises by such Space Sharer shall not relieve
Tenant of any of its obligations or liabilities under this Lease.

ELECTRIC CURRENT:

16. (A) Landlord will furnish electricity to Tenant through presently installed
electrical facilities for Tenant’s reasonable use of such lighting, electrical
appliances, supplemental air conditioning systems, ordinary office equipment,
and such other equipment as Tenant may be permitted to install in the Premises.

(B) Landlord shall furnish to the Premises, through the existing transmission
facilities installed by Landlord in the Building, alternating electric current
subject to and upon the terms of Section 16(C) hereof. Electric current provided
to Tenant shall be measured by meter or meters provided and installed by
Landlord at Landlord’s cost at such location or locations as Landlord shall
select and Tenant shall pay monthly to Landlord such amounts (which shall be
computed by using the Electric Rates, as hereinafter defined), paid by Landlord
plus (as an administrative fee) an additional seven percent (7%) of such
computed amount as may be billed by Landlord to Tenant therefor on the basis of
Tenant’s consumption of alternating current in the Premises. If Tenant shall
fail to pay any such amount within thirty (30) days after billing, Tenant shall
pay Landlord interest thereon at the then Interest Rate until such bill shall be
fully paid plus any of Landlord’s reasonable attorneys’ fees, costs and expenses
paid or incurred in collecting on such bill(s).

(C) Landlord agrees that risers, panel boxes, meters, feeders and wiring will be
installed in the Building sufficient to furnish electrical service to the
Premises of six (6) watts, connected load, per useable square foot of the
Premises (exclusive of base building HVAC but inclusive of any Tenant’s HVAC
System), available for use by Tenant (the “Electrical Capacity”), which
Electrical Capacity may be distributed by Tenant within the Premises at Tenant’s
sole cost and expense. Tenant agrees that at all times its use of electrical
current shall not exceed the Electrical Capacity. Landlord and its agents shall
be permitted access to the electric closets and the meters. Tenant shall supply,
at Tenant’s cost, adequate electric lighting and electric power to Landlord or
Landlord’s contractors to clean or make repairs in the Premises.

(D) Landlord shall not be liable in any way to Tenant for any failure or defect
in the supply or character of electric energy, or other utilities furnished to
the Premises, except to the extent caused by the negligence or willful
misconduct of Landlord. Tenant’s use of electric energy in the Premises shall
not at any time exceed the Electrical Capacity. In order to ensure that the
Electrical Capacity is not exceeded, Tenant agrees not to connect any additional
electrical equipment, fixtures, machinery or appliances of any type to the
Building electric distribution system, other than lamps, printers, typewriters,
personal computers, local area network services, work stations, trading desks,
copy machines, fax machines, telecommunication and audio/video equipment and
other small office machines which consume comparable amounts of electricity,
without Landlord’s prior written consent which consent shall not be unreasonably
withheld. Any additional risers, feeders, or other equipment proper or necessary
to increase available electrical capacity to the extent permitted by Landlord or
under this Lease or to supply Tenant’s electrical requirements (including, such
reasonable requirements that may be necessary for any of Tenant’s supplemental
HVAC System installed by Tenant in the Premises), upon written request of
Tenant, will be installed by Landlord at the sole cost and expense of Tenant,
if, in Landlord’s reasonable judgment, the same are necessary and will not cause
or create a hazardous condition or entail excessive or unreasonable alterations,
repairs or expense or interfere with or disturb other tenants (taking into
account the future needs of existing and future occupants of space in the
Building (whether or not such space is then vacant) as well as Landlord’s
existing and future reasonable needs in the operation of the Building) or cause
permanent damage or injury to the Building. Landlord’s approval of any
electrical alterations or changes shall not be deemed a representation that the
same comply with applicable codes or other legal requirements. Landlord, its
agents and engineers and consultants may survey the electrical fixtures,
appliances and equipment in the Premises and Tenant’s use of electrical energy
therein from time to time to determine whether Tenant is complying with its
obligations under this Article.

(E) Provided contemporaneously therewith Landlord also discontinues furnishing
electric current to at least fifty percent (50%) of the office tenants in the
Building to whom Landlord shall then be providing such service, Landlord
reserves the right to discontinue furnishing electric energy to Tenant at any
time upon not less than ninety (90) days’ written notice to Tenant (unless a
sooner period is required under applicable Legal Requirements or by the public
utility company servicing the Building), and from and after the effective date
of such termination, Landlord shall no longer be obligated to furnish Tenant
with electric energy. If Landlord exercises such right of termination, this
Lease shall remain unaffected thereby and shall continue in full force and
effect, and thereafter Tenant shall diligently arrange to obtain electric
service directly from the public utility company servicing the Building, and may
utilize the then existing electric feeders, risers and wiring serving the
Premises to the extent that they are available and safely capable of being used
for such purpose and only to the extent of Tenant’s then authorized connected
load. Landlord shall not be obligated to pay any part of the cost required for
Tenant’s direct electric service if Landlord is required to discontinue such
electric service pursuant to any applicable Legal Requirements. If Landlord
shall discontinue furnishing electrical energy to Tenant pursuant to this
Section, then provided that Tenant is using diligent efforts to obtain
electrical energy directly from the utility supplying the same to the Building,
Landlord agrees not to terminate the furnishing of electrical energy to Tenant
until Tenant succeeds in procuring same directly from the utility, unless
Landlord is prohibited from doing so by any applicable legal or insurance
requirements.

(F) Landlord shall have the right on five (5) days’ prior notice to Tenant
(whenever possible) to “shut down” electrical energy to the Premises when
necessitated by the need for repairs, alterations, connections or reconnections,
with respect to the Building electrical system (singularly or collectively,
“Electrical Work”), regardless of whether the need for such Electrical Work
arises in respect of the Premises, any other tenant space, or any Building
common areas. Landlord may not, however, shut down Tenant’s electrical energy
for such Electrical Work during business hours unless such Electrical Work shall
be required because of an emergency or required by the electric energy provider
servicing the Building. Subject to the terms of Section 8A(iii), Landlord shall
have no liability to Tenant for any loss, damage, or expense which Tenant may
sustain due to such “shut down” or Electrical Work.

(G) For the purposes hereof, the term “Electric Rates” shall be deemed to mean
the rates at which Landlord purchases electrical energy from the utility company
or other provider supplying electrical service to the Building, including any
surcharges or charges incurred, or utility taxes or sales taxes or other taxes
payable by or imposed upon Landlord in connection therewith, or increase thereof
by reason of fuel adjustment or any substitutions for such Electric Rates or
additions thereto. Landlord and Tenant acknowledge that they understand that the
electric rates, charges, taxes and other costs may be changed by virtue of peak
demand, time-of-day rates, or other methods of billing, and that the foregoing
reference to changes in methods or rules of billing is intended to include any
such change. In the event that any tax shall be imposed upon Landlord’s receipts
from the sale, use or resale of electrical energy to Tenant, the pro rata share
allocable to the electrical energy service received by Tenant shall be passed
onto, included in the bill of, and paid by Tenant if and to the extent not
prohibited by law.

(H) Tenant acknowledges that it shall, at its sole cost and expense, furnish,
install and replace all light bulbs, light fixtures, tubes, lamps, starters and
ballasts required in the Premises.

ACCESS TO PREMISES:

17. Landlord or Landlord’s agents shall have the right to enter the Premises in
any emergency at any time, and, at other reasonable times, upon reasonable prior
notice to Tenant, to examine the same and to make such repairs, replacements and
improvements as Landlord may deem necessary or desirable to any portion of the
Building or which Landlord may elect to perform following Tenant’s failure to
make repairs or perform any work which Tenant is obligated to perform or to
comply with Legal Requirements. Landlord shall repair, at Landlord’s expense,
any damage caused during the course of such work and/or entry into the Premises,
and shall restore the Premises as nearly as reasonably practicable to the
condition existing prior to such installation but, unless otherwise expressly
provided herein, in no event shall Landlord be obligated to employ overtime
labor or to incur any extraordinary expenses in connection therewith. Tenant
shall permit Landlord to erect, use and maintain ducts, pipes and conduits in
and through the Premises and to erect new pipes and conduits therein; provided,
however, that (i) to the extent reasonably possible, any such ducts, pipes or
conduits where there is no drop ceiling shall either be concealed behind,
beneath or within walls, columns, ceilings or floors located in the Premises, or
completely furred, (ii) the installation, when completed, shall not reduce the
usable area of the Premises beyond a de minimis amount and (iii) Landlord shall
repair any damage caused by such installations. Landlord may, during the
progress of any work in the Premises, take materials and equipment into the
Premises without the same constituting an eviction. Landlord shall have the
right to enter the Premises at reasonable hours, upon reasonable prior notice to
Tenant, to show prospective purchasers or mortgagees, and during the last year
of the Term, to showing prospective tenants. If Tenant is not present to open
and permit an entry into the Premises, Landlord or Landlord’s agents may enter
whenever necessary or permissible by master key or forcibly (in the event of any
emergency) and provided reasonable care is exercised to safeguard Tenant’s
property, such entry shall not render Landlord or its agents liable therefor,
except that Landlord shall promptly repair any damage. Landlord shall have the
right at any time, without constituting an eviction to change the arrangement,
design and/or location of public entrances, passageways, doors, doorways,
corridors, elevators, stairs, toilets, or other public parts of the Building and
to change the name or number by which the Building may be known, provided that
any such change does not diminish Tenant’s means of access to the Premises
beyond a de minimis extent. In connection with any access under this Article,
Landlord shall use commercially reasonable efforts to minimize interference with
Tenant’s use and occupancy of the Premises; provided that Landlord shall not be
required to utilize overtime or premium pay labor or incur any extraordinary
costs in connection therewith unless Tenant shall request that Landlord perform
the same on an overtime or premium pay basis and Tenant shall agree to reimburse
Landlord for the same as additional rent hereunder.

VAULT, VAULT SPACE, AREA:

18. No vaults, vault space or area, not within the property line of the Building
is leased hereunder. Landlord makes no representation as to the location of the
property line of the Building. All vaults and vault space and all such areas not
within the property line of the Building, which Tenant may be permitted to use
and/or occupy, is to be used and/or occupied under a revocable license, and if
any such license be revoked, Landlord shall not be subject to any liability nor
shall Tenant be entitled to any compensation or diminution or abatement of rent,
nor shall such revocation, diminution or requisition be deemed constructive or
actual eviction. Any tax, fee or charge of municipal authorities for such vault
or area shall be paid by Tenant.

BANKRUPTCY:

19. (A) Neither Tenant’s interest in this Lease, nor any estate hereby created
in Tenant nor any interest herein or therein, shall pass to any
debtor-in-possession, trustee, or receiver or assignee for the benefit of
creditors or otherwise by operation of law except as may specifically be
provided pursuant to the provisions of the Bankruptcy Code, 11 U.S.C. 101 et
seq. (the “Bankruptcy Code”). If this Lease is assigned pursuant to the
Bankruptcy Code, any and all consideration for such assignment shall be paid to
Landlord, shall be and remain the exclusive property of Landlord and shall not
constitute property of Tenant or of the estate of Tenant within the meaning of
the Bankruptcy Code. Any and all monies and other consideration due under the
preceding sentence shall be held in trust for the benefit of Landlord and be
promptly paid to or turned over to Landlord.

(B) Anything elsewhere in this Lease to the contrary notwithstanding, this Lease
may be cancelled by Landlord by the sending of a notice to Tenant within a
reasonable time after the happening of any one or more of the following events
(each, a “Bankruptcy Event”): (i) the commencement of a case in bankruptcy or
under the laws of any state naming Tenant or any Guarantor as the debtor; which
case shall not have been dismissed within ninety (90) days after the institution
thereof, or (ii) the making by Tenant of an assignment or any other arrangement
for the benefit of creditors under any state statute. If this Lease shall be
assigned in accordance with its terms, the provisions of this Article 19 shall
be applicable only to the party then owning Tenant’s interest in this Lease.

(C) It is stipulated and agreed that in the event of the termination of this
Lease pursuant to Section 19(B) hereof, Landlord shall forthwith be entitled to
recover from Tenant as and for liquidated damages an amount computed as provided
in Section 21(B) hereof. Nothing herein contained shall limit or prejudice the
right of Landlord to prove for and obtain as liquidated damages by reason of
such termination, an amount equal to the maximum allowed by any statute or rule
of law in effect at the time.

DEFAULT:

20. (A) This Lease is subject to the limitation that if (i) Tenant shall default
in the payment of the Minimum Rent reserved herein or any item of Additional
Rent or any part of either for more than five (5) business days after notice
from Landlord of such default; (ii) Tenant defaults in fulfilling any of the
covenants of this Lease, other than the covenants for the payment of Minimum
Rent or Additional Rent or other enumerated defaults in this Section 20(A),
then, in any one or more of such events, upon Landlord serving a written thirty
(30) days’ notice upon Tenant specifying the nature of said default, and upon
the expiration of said thirty (30) days, if Tenant shall have failed to comply
with or remedy such default, or if the said default or omission complained of
shall be of such a nature that the same cannot be completely cured or remedied
within said thirty (30) day period, and if Tenant shall not have diligently
commenced curing such default within said thirty (30) day period, and shall not
thereafter with reasonable diligence and in good faith proceed to remedy or cure
such default; (iii)  the Premises are abandoned; (iv) any execution or
attachment shall be issued against Tenant or any of Tenant’s property whereupon
the Premises shall be taken or occupied by someone other than Tenant without
Landlord’s express consent; and/or (v) Tenant shall fail to deliver or replace
any security deposit required to be delivered hereunder within the applicable
time periods set forth herein, then in any of said events Landlord may give to
Tenant notice of intention to terminate this Lease to end the Term and the
estate hereby granted at the expiration of five (5) business days from the date
of the giving of such notice, and, in the event such notice is given, this Lease
and the Term and estate hereby granted (whether or not the Term shall have
commenced) shall terminate upon the expiration of said five (5) business days
with the same effect as if that day were the Expiration Date, but Tenant shall
remain liable for damages as hereinafter provided in this Article 20.

(B) Nothing in Section 20(A) shall be deemed to require Landlord to give any
further notice in addition to the notices, if any, required under such Section
prior to the commencement of a summary proceeding for nonpayment of rent or a
plenary action for the recovery of rent on account of any default in the payment
of the same; it being intended that such notices are for the sole purpose of
creating a conditional limitation hereunder pursuant to which this Lease shall
terminate, and if Tenant thereafter remains in possession or occupancy, it shall
become a holdover tenant.

REMEDIES OF LANDLORD AND WAIVER OF REDEMPTION:

21. (A) In case of any such default beyond the expiration of any applicable
notice and/or cure period, re-entry, expiration and/or dispossess by summary
proceedings or otherwise, (i) the rent shall become due thereupon and be paid up
to the time of such re-entry, dispossess and/or expiration, together with such
reasonable expenses as Landlord may incur for attorneys’ fees and disbursements,
brokerage, and/or putting the Premises in good order, or for preparing the same
for re-rental; (ii) Landlord may (but without any obligation to do so) re-let
the Premises or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms, which may at Landlord’s option be less than or
exceed the period which would otherwise have constituted the balance of the term
and may grant concessions or free rent, and/or (iii) Tenant shall also pay
Landlord as liquidated damages, any deficiency between the rent hereby reserved
and/or covenanted to be paid and the net amount, if any, of the rents collected
on account of the lease or leases of the Premises for each month of the period
which would otherwise have constituted the balance of the Term of this Lease.
The failure of Landlord to re-let the Premises or any part or parts thereof
shall not release or affect Tenant’s liability for damages. In computing such
liquidated damages there shall be added to the said deficiency such expenses as
Landlord may incur in connection with re-letting, such as reasonable attorneys’
fees and disbursements, brokerage, advertising and for keeping the Premises in
good order or for preparing the same for re-letting. Any such liquidated damages
shall be paid in monthly installments by Tenant on the rent day specified in
this Lease and any suit brought to collect the amount of the deficiency for any
month shall not prejudice in any way the rights of Landlord to collect the
deficiency for any subsequent month by a similar proceeding. Landlord, in
putting the Premises in good order or preparing the same for re-rental may, at
Landlord’s option, make such alterations, repairs, replacements, and/or
decorations in the Premises as Landlord, in Landlord’s sole judgment, considers
advisable and necessary for the purpose of re-letting the Premises. Landlord
shall not be liable for failure to re-let the Premises, or in the event that the
Premises are re-let, for failure to collect the rent thereof under such
re-letting, and in no event shall Tenant be entitled to receive any excess, if
any, of such net rent collected over the sums payable by Tenant. Landlord shall
have the right of injunction and the right to invoke any remedy allowed at law
or in equity as if re-entry, summary proceedings and other remedies were not
herein provided for. Mention in this Lease of any particular remedy shall not
preclude Landlord from any other remedy in law or in equity. Tenant hereby
expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or dispossessed for
any cause, or in the event of Landlord obtaining possession of the Premises, by
reason of the violation by Tenant of any of the covenants and conditions of this
Lease, or otherwise.

(B) In the event this Lease is terminated pursuant to the provisions of
Article 20 herein, then in lieu of exercising Landlord’s remedies pursuant to
Section 21(A) herein, Landlord may elect, at its option, to recover from Tenant,
all damages it may incur by reason of such breach, including the cost of
recovering the Premises and reasonable attorneys’ fees and expenses and shall be
entitled to recover as and for liquidated damages, and not as a penalty, an
amount equal to the difference between (1) the Minimum Rent, Additional Rent and
charges equivalent to rent payable hereunder for the remainder of the stated
Term and (2) the reasonable rental value of the Premises for the remainder of
the stated term, both discounted at the rate of four percent (4%) per annum to
present worth, all of which shall be immediately due and payable by Tenant. In
determining the rental value of the Premises for such period, the rental
realized by any reletting, if such reletting be accomplished by Landlord within
a reasonable period of time after the termination of this Lease, shall be deemed
prima facie to be the rental value. Landlord shall not be liable in any way
whatsoever for its failure or refusal to relet the Premises or any part thereof,
or if the Premises are so relet, for its failure to collect the rent under such
reletting, and no refusal or failure to relet or failure to collect rent shall
affect Tenant’s liability for damages or otherwise hereunder. Nothing herein
contained shall limit or prejudice the right of Landlord to prove and obtain as
liquidated damages by reason of such termination an amount equal to the maximum
allowed by any statute or rule of law in effect at the time when, and governing
the proceedings in which, such damages are to be proved, whether or not such
amount be greater, equal to, or less than the amounts referred to herein.

(C) Tenant, on its own behalf and on behalf of all persons claiming by, through
or under Tenant, including all creditors, does, to the fullest extent permitted
by law, hereby expressly waive any and all rights which Tenant and all such
persons might otherwise have to (i) the service of any notice of intention to
re-enter or to institute legal proceedings to that end (except for any notices
expressly provided for in this Lease, including, without limitation, this
Article 21), (ii) redeem the Premises or any interest therein, (iii) re-enter or
repossess the Premises, or (iv) restore the operation of this Lease, after
Tenant shall have been dispossessed by a judgment or by a warrant of any court
or judge, or after any re-entry by Landlord, or after any termination of this
Lease, whether such dispossess, re-entry by Landlord or termination shall be by
operation of law or pursuant to the provisions of this Lease.

(D) In the event of any breach or threatened breach by Tenant or Landlord
hereunder or by any person or entity claiming through or Tenant or Landlord, as
the case may be, of any term, covenant or condition of this Lease, the other
party shall have the right to enjoin such breach or threatened breach or,
subject to the limitations contained herein, to invoke any other right or remedy
allowed by law or in equity.

(E) Each right and remedy provided for in this Lease shall be cumulative and
shall be in addition to every other right provided for in this Lease or now or
hereafter existing at law or in equity (including, without limitation, the
equitable remedies of specific performance and injunctive relief), by statute or
otherwise, and the exercise or beginning of the exercise by a party of any one
or more of such rights shall not preclude the simultaneous or later exercise by
such party of any or all other rights provided for in this Lease or now or
hereafter existing at law or in equity, by statute or otherwise.

(F) The provisions of this Article 21 shall survive the expiration or earlier
termination of this Lease.

FEES AND EXPENSES:

22. If Tenant shall default under this Lease which shall continue after the
expiration of any applicable notice and/or cure period, then, unless otherwise
provided elsewhere in this Lease, Landlord may immediately or at any time
thereafter and without notice perform the obligation of Tenant thereunder, and
if Landlord, in connection therewith makes any expenditures or incurs any
obligations for the payment of money, including but not limited to reasonable
attorneys’ fees and disbursements, in instituting, prosecuting or defending any
action or proceeding, such sums so paid or obligations incurred with interest
and costs shall be deemed to be additional rent hereunder and shall be paid by
Tenant to Landlord within thirty (30) days of rendition of any bill or statement
to Tenant therefor, and if the Term shall have expired at the time of making of
such expenditures or incurring of such obligations, such sums shall be
recoverable by Landlord as damages.

NO REPRESENTATIONS BY LANDLORD:

23. Neither Landlord nor Landlord’s agents have made any representations or
promises with respect to the physical condition of the Building, the Land or the
Premises, the rents, leases, expenses of operation or any other matter or thing
related to the Premises except as herein expressly set forth. Tenant has
inspected the Building and the Premises and is thoroughly acquainted with their
condition, and agrees to take the same “as is” subject to (i) completion of
Landlord’s Base Building Work and Landlord’s Work, and (ii) Punch List Items (if
any), and acknowledges that the taking of possession of the Premises on the
Commencement Date by Tenant shall be conclusive evidence that the Premises and
the Building were in good and satisfactory condition at the time such possession
was so taken, subject to completion of Punch List Items, if any. All
understandings and agreements heretofore made between the parties hereto are
merged in this Lease, which alone fully and completely expresses the agreement
between Landlord and Tenant.

END OF TERM:

24. Upon the expiration or earlier termination of the term of this Lease, Tenant
shall quit and surrender to Landlord the Premises, broom clean, vacant, in good
order and condition, ordinary wear excepted, and Tenant shall perform any
restoration obligation imposed upon Tenant pursuant to the terms hereof,
including, without limitation, Article 7 and remove all of its personal
property. Tenant’s obligation to observe or perform this covenant shall survive
the expiration or other termination of this Lease. If the last day of the term
of this Lease or any renewal thereof, falls on Sunday, this Lease shall expire
at noon on the preceding Saturday unless it be a legal holiday in which case it
shall expire on the preceding business day.

QUIET ENJOYMENT:

25. As long as this Lease shall be in full force and effect, Landlord covenants
that Tenant may peaceably and quietly enjoy the Premises hereby demised,
subject, nevertheless, to the terms and conditions of this Lease including, but
not limited to, Article 32 hereof and to the ground leases, underlying leases
and mortgages hereinbefore mentioned.

FAILURE TO GIVE POSSESSION:

26. If Landlord is unable to give possession of the Premises on the date of the
commencement of the term hereof, because of the holding-over or retention of
possession of any tenant, undertenant or occupants, or for any other reason,
Landlord shall not be subject to any liability for failure to give possession on
said date and the validity of this Lease shall not be impaired under such
circumstances, nor shall the same be construed in any wise to extend the term of
this Lease, or of any rent abatement or free rent period provided herein, if
any, but the rent payable hereunder shall be abated (provided Tenant is not
responsible for the inability to obtain possession) until after Landlord shall
have given Tenant notice that the Premises are substantially ready for Tenant’s
occupancy. If permission is given to Tenant to enter into the possession of the
Premises prior to the date specified as the commencement of the term of this
Lease, Tenant covenants and agrees that such occupancy shall be deemed to be
under all the terms, covenants, conditions and provisions of this Lease, except
as to the covenant to pay Minimum Rent and Additional Rent pursuant to Articles
3 and 5, respectively. The provisions of this Article are intended to constitute
“an express provision to the contrary” within the meaning of Section 223-a of
the New York Real Property Law.

NO WAIVER:

27. The failure of Landlord or Tenant to seek redress for violation of, or to
insist upon the strict performance of any covenant or condition of this Lease or
of any of the Rules or Regulations shall not prevent a subsequent act which
would have originally constituted a violation from having all the force and
effect of an original violation. The receipt by Landlord, or the payment by
Tenant, of rent with knowledge of the breach of any covenant of this Lease shall
not be deemed a waiver and no provision of this Lease shall be deemed to have
been waived by Landlord or Tenant unless such waiver be in writing signed by the
party to be charged. No payment by Tenant or receipt by Landlord of a lesser
amount than the monthly rent herein stipulated shall be deemed to be other than
on account of the earliest stipulated rent, nor shall any endorsement or
statement of any check or any letter accompanying any check or payment as rent
be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
rent or pursue any other remedy in this Lease provided. No act or thing done by
Landlord or Landlord’s agents during the term hereby demised shall be deemed an
acceptance of a surrender of the Premises and no agreement to accept such
surrender shall be valid unless in writing signed by Landlord. No employee of
Landlord or Landlord’s agent shall have any power to accept the keys of the
Premises prior to the termination of this Lease and the delivery of keys to any
such agent or employee shall not operate as a termination of this Lease or a
surrender of the Premises.

WAIVER OF TRIAL BY JURY:

28. It is mutually agreed by and between Landlord and Tenant that the respective
parties hereto shall and they hereby do waive trial by jury in any action,
proceeding (except for personal injury or property damage) on any matters
whatsoever arising out of or connected with this Lease, the relationship of
Landlord and Tenant and Tenant’s use of or occupancy of the Premises. It is
further agreed that if Landlord commences any summary proceeding for possession
of the Premises, Tenant will not interpose any counterclaim in any such
proceeding (except a compulsory or mandatory counterclaims that would be waived
if not raised in such proceeding).

INABILITY TO PERFORM:

29. This Lease and the obligation of Tenant to pay rent hereunder and perform
all of the other covenants and agreements hereunder on part of Tenant to be
performed shall in no way be impaired or excused because Landlord is unable to
perform any of its obligations under this Lease or to supply or is delayed in
supplying any service expressly or impliedly to be supplied or is unable to
make, or is delayed in making any Alterations or is unable to supply or is
delayed from so doing by reason of strike or labor troubles or any cause
whatsoever, unless otherwise expressly provided herein.

CAPTIONS:

30. The captions are inserted only as a matter of convenience and for reference
and in no way define, limit or describe the intent of any provision hereof.

ADJACENT EXCAVATION — SHORING:

31. If an excavation shall be made upon land adjacent to the Premises, Tenant
shall afford to the person causing or authorized to cause such excavation,
license to enter upon the Premises for the purpose of doing such work as said
person shall deem necessary to preserve the wall or the Building from injury or
damage and to support the same by proper foundations.

RULES AND REGULATIONS:

32. Tenant and Tenant’s servants, employees, agents, visitors, and licensees
shall observe and comply with the Rules and Regulations attached hereto as
Exhibit C and such other and further reasonable Rules and Regulations as
Landlord or Landlord’s agents may from time to time adopt upon reasonable notice
to Tenant. To the extent any inconsistencies arise between this Lease and the
Rules and Regulations, as amended, the terms of this Lease shall govern and take
precedence over the Rules and Regulations. Notice of any additional rules or
regulations shall be given in such manner as Landlord may elect. Landlord shall
not have any duty or obligation to enforce the Rules and Regulations against any
other tenant and Landlord shall not be liable to Tenant for violation of the
same by any other tenant, its servants, employees, agents, visitors or
licensees. The Rules and Regulations will not be enforced against Tenant in a
discriminatory manner.

SECURITY:

33. (A) As a condition to the entering into of this Lease, simultaneously
herewith Tenant shall deliver to Landlord a security deposit in the amount of
$1,606,660.00 (the “Security Deposit”) in the form of cash or a Letter of Credit
(as hereinafter defined) as security for the full and punctual performance by
Tenant of all of the terms of this Lease. In the event Tenant defaults in the
performance of any of the terms of this Lease, including the payment of rent,
beyond any applicable notice or cure period, or in the event of a Bankruptcy
Event, Landlord may use, apply or retain the whole or any part of the Security
Deposit to the extent required for the payment of any rent or for any sum which
Landlord may expend or may be required to expend by reason of Tenant’s default
in respect of any of the terms of this Lease, including any damages or
deficiency in the re-letting of the Premises, whether accruing before or after
summary proceedings or other re-entry by Landlord. In the case of every such
use, application or retention, Tenant shall, on demand, pay to Landlord the sum
so used, applied or retained which shall be added to the Security Deposit so
that the same shall be replenished such that, the security deposit hereunder is
not less than $1,606,660.00. If Tenant shall fully comply with all of the terms
of this Lease, the Letter of Credit, shall be returned to Tenant after the
termination of this Lease and delivery of exclusive possession of the Premises
to Landlord in the manner required hereunder.

(B) Tenant acknowledges that it is a material inducement to Landlord to enter
into this Lease that the Security Deposit be maintained in the form of a Letter
of Credit and that Tenant’s failure to provide and maintain any such Letter of
Credit throughout the Term shall constitute a material default under this Lease,
and Tenant further acknowledges that notwithstanding anything else in this
Lease, Tenant shall not be permitted to provide cash security (other than any
deposit under Article 7 hereof, which may be in the form of cash).
Notwithstanding the foregoing, Tenant may provide Landlord with cash security
pursuant to the terms of this Lease provided that within sixty (60) days of the
date hereof (time being of the essence and failure to do so being a material
default hereunder) Tenant replaces such cash security with a Letter of Credit in
the form required by the terms of this Lease; it being agreed that Landlord’s
holding of such cash security shall not be deemed a waiver of Tenant’s
obligation to maintain the security in the form of a Letter of Credit. Any
letter of credit on account of the Security Deposit shall be a clean,
irrevocable and unconditional Letter of Credit (the “Letter of Credit”) issued
by and drawn upon any commercial bank which is a member of The Clearing House
Association (hereinafter referred to as the “Issuing Bank”) with offices for
banking purposes in the City of New York and having a net worth of not less than
One Billion and 00/100 ($1,000,000,000.00) Dollars, which Letter of Credit may
be drawn upon in New York City, shall have a term of not less than one year, be
in the form attached hereto as Exhibit D, be for the account of Landlord and be
in the amount of the Security Deposit. Each Letter of Credit shall provide that:

(i) The Issuing Bank shall pay to Landlord or its duly authorized representative
an amount up to the face amount of the Letter of Credit upon presentation of the
Letter of Credit, a sight draft in the amount to be drawn and a signed statement
substantially in the form of the applicable Drawing Certificate annexed to the
Letter of Credit attached hereto as Exhibit D;

(ii) The Letter of Credit shall be deemed to be automatically renewed, without
amendment, for consecutive periods of one year each during the term of this
Lease (and shall remain in effect for not less than two (2) months following the
Expiration Date), unless the Issuing Bank sends notice (hereinafter referred to
as the “Non-Renewal Notice”) to Landlord by certified or registered mail, return
receipt requested, not less than forty-five (45) days next preceding the then
expiration date of the Letter of Credit, that it elects not to have such Letter
of Credit renewed;

(iii) If Landlord receives a Non-Renewal Notice and Tenant fails to provide a
replacement Letter of Credit which meets the requirements of this Lease not
fewer than thirty (30) days prior to the expiration of the Letter of Credit,
such failure shall constitute a material default under this Lease and Landlord
shall have the right, exercisable by a sight draft, to draw upon and receive the
monies represented by the Letter of Credit (which moneys shall be held by
Landlord as a cash deposit, without interest, pending the replacement of such
Letter of Credit); however, Landlord’s holding of such cash security shall not
be deemed a waiver of Tenant’s default of its obligation to maintain the
security in the form of a Letter of Credit);

(C) Tenant further agrees that Landlord is hereby authorized and shall have the
right, exercisable by sight draft:

(a) if a Bankruptcy Event occurs, to receive monies represented by the Letter of
Credit; and/or

(b) if a voluntary termination of this Lease occurs upon the written agreement
of the parties hereto, to receive monies represented by the Letter of Credit in
order to satisfy any fees and payments owed by Tenant in connection with such
termination, including without limitation, accrued but unpaid rents and/or other
charges payable pursuant to this Lease; and/or

(c) In the event of a sale or lease of Landlord’s interest in the land and the
Building, Landlord shall transfer (at no expense to Landlord) the Security
Deposit deposited hereunder to the vendee or lessee, and Landlord shall be
released by Tenant from all liability for the return of the Security Deposit. In
such event, Tenant agrees to look solely to the new landlord for the return of
the Security Deposit. It is agreed that the provisions hereof shall apply to
every transfer or assignment made of the Security Deposit to a new landlord.

(D) Notwithstanding anything to the contrary contained herein, Tenant
acknowledges that Tenant is obligated to provide Landlord with Replacement
Security (as hereinafter defined) within fifteen (15) business days of notice
from Landlord if any of the following events (each, a “Triggering Event”)
occurs: (1) the Issuing Bank of the Letter of Credit is placed into receivership
or conservatorship by the Federal Deposit Insurance Corporation or any successor
or similar entity; (2) the Issuing Bank of the Letter of Credit fails to meet
the Minimum Rating Requirement (as hereinafter defined); or (3) the net worth of
the Issuing Bank of the Letter of Credit is less than One Billion and 00/100
Dollars ($1,000,000,000.00). Within fifteen (15) business days of Landlord’s
notice to Tenant of a Triggering Event, Tenant shall replace the Letter of
Credit with either a letter of credit issued by an Eligible Issuer or other
security (the “Replacement Security”) acceptable to Landlord in its sole and
absolute discretion. If Tenant fails to provide the Replacement Security as
aforesaid, then, notwithstanding anything in the Agreement to the contrary,
Landlord may immediately draw upon the Letter of Credit in whole or in part, and
the proceeds thereof shall be held or applied, as applicable, pursuant to the
terms of this Lease. Tenant shall have the right to direct Landlord to draw upon
the Letter of Credit prior to the expiration of such fifteen (15) business day
period. Notwithstanding anything to the contrary contained in this Lease, in the
event that Landlord shall so draw upon the Letter of Credit and shall receive
the proceeds thereof, Tenant’s default shall be deemed to be cured and Landlord
shall hold such funds pursuant to the terms of this Lease. In addition,
following any such draw by Landlord, Tenant may obtain a replacement Letter of
Credit from an Eligible Issuer, and upon issuing of same to Landlord, Landlord
shall return to Tenant all such funds unapplied and drawn by Landlord in
accordance with this Lease.

(E) The term “Eligible Issuer” means any depository institution that is a member
of the Clearing House Association, with offices for banking purposes in the City
of New York and having a net worth calculated in accordance with generally
accepted accounting principles, consistently applied, of not less than One
Billion Dollars ($1,000,000,000), the long term unsecured debt obligations of
which are rated at least “A-” by Standard & Poor’s Ratings Group, a division of
the McGraw-Hill Companies (“S&P”), or, if an S&P rating is unavailable, “A-” by
Fitch IBCA, Inc. (“Fitch”) or “A3” by Moody’s Investors Service, Inc.
(“Moody’s”) (such rating requirements, collectively, the “Minimum Rating
Requirement”).

(F) Tenant covenants that it will not assign or encumber the Security Deposit,
and that neither Landlord nor its successors or assigns shall be bound by any
such assignment, encumbrance, or attempted encumbrance.

(G) Tenant shall pay Landlord’s reasonable attorneys’ fees and disbursements in
connection with the renewal, replacement, substitution or amendment of the
Letter of Credit or the drawing thereon by Landlord.

(H) Notwithstanding anything herein to the contrary, provided that (i) Tenant
shall not have been in default hereunder beyond the expiration of any applicable
notice or cure periods during the twelve (12) month period prior to both the
date of any written notice of Tenant to reduce the Security Deposit as
hereinafter provided and the date that the Security Deposit may be so reduced
hereunder and (Y) on the date of any written notice of Tenant to reduce the
Security Deposit as hereinafter provided and the date that the Security Deposit
may be so reduced, (ii) no mechanics’ or other liens are then filed against the
Premises or the Property in connection with any work or other Alterations
performed by or on behalf of Tenant hereunder which have not been removed of
record by bond or otherwise, Tenant may give Landlord notice to reduce the
Security Deposit as follows: (a) to $1,338,883.33 as of the third (3rd)
anniversary of the Rent Commencement Date, and (b) to $669,441.65 as of the
fifth (5th) anniversary of the Rent Commencement Date. In order for the
applicable notice for the reduction in the Security Deposit as aforesaid to be
effective, it must be accompanied by an amendment to the Letter of Credit or a
replacement Letter of Credit in the reduced amount of the security required
hereunder, which replacement Letter of Credit or amendment thereto shall
otherwise satisfy the requirements of this Article. If Tenant notifies Landlord
with respect to a reduction in the Security Deposit in the manner set forth
herein and Tenant is entitled to so reduce the Security Deposit, then in the
case of a replacement Letter of Credit, subject to mutually acceptable escrow
arrangements (the parties agreeing to act reasonably with respect thereto),
simultaneously with Landlord’s receipt of such replacement of the Letter of
Credit satisfying the above requirements, Landlord shall return to Tenant the
Letter of Credit then held by Landlord. In no event shall the security deposited
with Landlord hereunder be reduced below an amount equal to $669,441.65. If the
conditions set forth in clauses (i) and (ii) referred to above are not satisfied
on the foregoing dates upon which the Security Deposit may be reduced, the
reduction in the Security Deposit shall be delayed until all of such conditions
set forth therein have been satisfied.

SUCCESSORS AND ASSIGNS:

34. This Lease shall bind and inure to the benefit of Landlord and Tenant and
their respective heirs, executors, administrators, successors, and permitted
assigns.

INSURANCE:

35. (A) Tenant shall not, directly or indirectly, do, or permit anything to be
done, or keep or permit anything to be kept in the Premises that (i) is
prohibited by applicable law, ordinance, court order or decree, or other
requirement of a governmental authority, (ii) may jeopardize the issuance by an
insurance company of good standing of any insurance coverage then in effect with
respect to the Building or may increase the cost of any insurance or require
additional insurance coverage with respect to the Building, or (iii) would
subject Landlord to any liability or responsibility for personal injury or death
or property damage. If Tenant violates the provisions of this Section 35(A),
and, as a result, any insurance coverage is jeopardized or insurance premiums
are increased, then Tenant’s failure to cease or correct the conduct causing the
same after notice and before the expiration of any applicable cure period, then
Tenant’s failure shall constitute a default by Tenant hereunder. Landlord
acknowledges that Tenant’s use of the Premises for the uses permitted under this
Lease (x) does not violate Landlord’s insurance policies in effect on the
Commencement Date, and (y) to the best of Landlord’s knowledge, will not cause
an increase in the insurance premiums payable for such policies.

(B) Tenant covenants to provide to Landlord on or before the Commencement Date
and to keep in force during the term hereof with respect to the Premises the
following insurance coverage, as same shall be increased upon Landlord’s
reasonable request: (1) for the benefit of Landlord and Tenant commercial
general policy of commercial general liability insurance protecting
(i) Landlord, the Building manager, Landlord’s leasing and development agents
and any mortgagee designated by Landlord in writing as additional insureds, and
(ii) Tenant against any liability occasioned by accident on or about the
Premises or any appurtenances thereto. Such policy shall be written by a good
and solvent insurance company authorized to do business in the state of New York
and rated “A-” or better by A.M. Best Company, Inc. or an equivalent rating by
another nationally recognized insurance rating agency, and the limits of
liability thereunder shall not be less than the amount of Five Million and
00/100 ($5,000,000.00) Dollars combined single limit coverage on a per
occurrence basis, and in the amount of Five Million and 00/100 ($5,000,000.00)
Dollars in respect of property damage per occurrence, and such amounts and
coverages shall be subject to change from time to time as Landlord may
reasonably request in light of changes in statutory limits or coverages required
by landlords in comparable buildings in midtown Manhattan. Such policy shall
include coverage for premises/operations, personal and advertising injury,
products/completed operations, contractual liability, and host liquor insurance
coverage and may be carried under a blanket policy covering the Premises and
other locations of Tenant, if any or under an umbrella policy; (2) property
insurance covering property damage in an amount adequate to cover the cost of
replacement of all personal property, fixtures, furnishings and equipment,
including all tenant improvements located in the Premises, and business
interruption insurance covering twelve (12) months of operations in the
Premises. Such policy shall be written (i) on an “all-risk” of physical loss or
damage basis in an amount sufficient for full replacement of the covered items
and in amounts that meet any co-insurance clause of such policy with a
deductible amount not to exceed $25,000, and (ii) by a good and solvent
insurance company authorized to do business in the State of New York and rated
“A” or better by A.M. Best Company, Inc, or an equivalent rating by another
nationally recognized insurance rating agency. Workers’ compensation insurance
with statutory benefits and employers liability insurance with limits of
liability of not less than $500,000 for each accident, $500,000 for disease, and
$500,000 disease for each employee.

(C) Prior to the time such insurance is first required to be carried by Tenant
and thereafter, at least thirty (30) days prior to the expiration of any such
policies, Tenant agrees to deliver to Landlord either duplicate originals of the
aforesaid policies or certificates evidencing such insurance, provided said
certificates shall state that such insurance may not be modified or cancelled
except upon thirty (30) days’ notice to Landlord and Tenant (or ten (10) days’
notice in the event of a termination due to failure to pay the premium for such
policies) together with evidence of payment for the policy. Such insurance shall
be deemed to be primary insurance and any insurance maintained by Landlord shall
be deemed secondary thereto. Tenant’s failure to provide and keep in force the
aforementioned insurance shall be regarded as a material default hereunder,
entitling Landlord to exercise any or all of the remedies as provided in this
Lease in the event of Tenant’s default.

(D) Landlord and Tenant each hereby waive any and all claim for recovery from
the other for any and all loss of or damage to the Building or the Premises or
to the contents thereof or for any loss of business by the other party which
loss or damage is covered by a valid and collectible property insurance policy.
Landlord hereby waives any and every claim against Tenant for any and all loss
of or damage to the Building or the Premises or the contents thereof or for any
loss of business that is actually covered or that would have been covered had
the insurance policies required to be maintained by Landlord by this Lease have
been in force, to the extent that such loss or damage would have been
recoverable under such insurance policies. Tenant waives any and every claim
against Landlord for any and all loss of, or damage to, the Building or the
Premises or the contents thereof or any loss of business that would have been
covered had Tenant maintained in force the insurance policies required to be
maintained by Tenant hereunder to the extent that such loss or damage would have
been recoverable under such insurance policies. Inasmuch as this mutual waiver
will preclude the assignment of any such claim by subrogation (or otherwise) to
an insurance company (or any other person), Landlord and Tenant each agree to
give to each insurance company that has issued or in the future may issue, to
Landlord or Tenant, as the case may be, policies of property insurance written
notice of the terms of this mutual waiver, and to have such insurance policies
properly endorsed, if necessary to prevent the invalidation of such insurance
coverage by reason of such mutual waiver. Each party shall bear the cost, if
any, associated with obtaining a waiver of subrogation from the insurance
companies providing coverage to such party.

(E) Subject to the foregoing provisions of this Article 35, and insofar as may
be permitted by the terms of the insurance policies carried by it, each party
hereby releases the other with respect to any claim (including a claim for
negligence) which it might otherwise have against the other party for loss,
damages or destruction with respect to its property by fire or other casualty
(including rental value or business interruption, as the case may be) occurring
during the term of this Lease.

(F) If, by reason of a failure of Tenant to comply with the provisions of this
Lease, the rate of all-risk insurance on the Building or equipment or other
property of Landlord shall be higher than it otherwise would be, Tenant shall
reimburse Landlord, on demand, for that part of the premiums for all-risk
coverage paid by Landlord because of such failure on the part of Tenant.

(G) Landlord shall procure and keep in effect from the Commencement Date through
the Term, with reputable insurance carriers licensed to do business in the State
of New York, the following coverages: (i) property insurance against loss or
damage by fire or other casualty to the Building under then available standard
forms of “all-risk” insurance policies in an amount equal to one hundred percent
(100%) of the replacement value thereof, (ii) commercial general liability
insurance (including contractual liability coverage) with regard to the Land and
the Building with such coverages as a reasonably prudent owner of similar
buildings would maintain, and (iii) workers’ compensation insurance in
accordance with applicable law.

BROKERAGE:

36. Tenant and Landlord represent and warrant that neither party has had any
dealings or communications with any broker or agent in connection with this
Lease other than the Broker, and Tenant and Landlord covenant and agree to hold
harmless and indemnify the other party and its officers, directors, employees
and members from and against any and all cost, expense (including reasonable
attorneys’ fees and disbursements) and liability arising out of any inaccuracy
or alleged inaccuracy of the above representation. Tenant’s and Landlord’s
liability under this Article extends to the acts and omissions of any employees,
officers, directors, shareholders, members, and representatives of each
respective party. Landlord agrees to pay any commission due the Broker with
respect to this Lease. The provisions of this Article 36 shall survive the
expiration or sooner termination of this Lease.

ESTOPPEL CERTIFICATE:

37. A. Tenant shall at any time and from time to time upon not less than ten
(10) days’ prior notice from Landlord, execute, acknowledge and deliver to
Landlord a statement in writing setting forth the Commencement Date, the
Expiration Date and the Minimum Rent and certifying (i) that this Lease is
unmodified and in full force and effect (or if there has been any modification,
that the same is in full force and effect as modified and stating the
modification), (ii) the dates to which the Minimum Rent and Additional Rent have
been paid in advance, if any, (iii) whether or not to the knowledge of Tenant,
Landlord is in default in performance of any of its obligations under this Lease
and, if so, specifying each such default of which Tenant may have knowledge,
(iv) whether there exist any offsets or defenses against enforcement of any of
the terms of this Lease upon the part of Tenant to be performed, and, if so,
specifying the same, and (v) such further information as Landlord may reasonably
request. Any such statement shall be binding upon Tenant and may be relied upon
by Landlord and by any prospective purchaser of the Real Property and/or the
Building or any part thereof or of the interest of Landlord in any part thereof,
by any mortgagee or prospective mortgagee thereof, by any lessor or prospective
lessor thereof, by any lessee or prospective lessee thereof, or by any
prospective assignee of any mortgage thereof.

B. Landlord shall at any time and from time to time (but not more often than two
(2) times in any twelve (12) month period) upon not less than ten (10) business
days’ following receipt of notice from Tenant, execute, acknowledge and deliver
to Tenant a statement in writing setting forth the Commencement Date, the
Expiration Date, and the Minimum Rent and certifying (i) that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force as modified and stating the modifications),
(ii) the dates to which the Minimum Rent and Additional Rent have been paid,
(iii) whether or not, to the knowledge of Landlord, Tenant is in default in
performance of any of its obligations under this Lease, and, if so, specifying
each such default of which Landlord may have knowledge, (iv) whether there exist
any offsets or defenses against enforcement of any of the terms of this Lease
upon the part of Landlord to be performed, and, if so, specifying the same, and
(v) any other information Tenant may reasonably request, it being intended that
any such statement delivered pursuant hereto may be relied upon by others with
whom Tenant may be dealing.

HOLDING OVER:

38. (A) Tenant hereby indemnifies and agrees to hold Landlord harmless from and
against any loss, cost, liability, claim, damage and expense (including
reasonable attorneys’ fees and disbursements) resulting from delay by Tenant in
surrendering the Premises for a period of more than thirty (30) days after the
expiration or termination of this Lease as provided in Article 24, including any
claims made by any succeeding tenant or prospective tenant founded upon such
delay.

(B) In the event of any holding over by Tenant, Tenant shall pay as holdover use
and occupancy for each month (or portion thereof) of the holdover tenancy an
amount equal to (i) one and one-half (11/2) times the Minimum Rent and
Additional Rent payable during the last month of the Term for the first thirty
(30) days of any such holdover, and thereafter, (ii) two (2) times the Minimum
Rent and Additional Rent payable during the last month of the Term, subject to
all of the other terms of this Lease insofar as the same are applicable to such
holdover tenancy. The acceptance of any such use and occupancy payment paid by
Tenant pursuant to this Section shall in no event preclude Landlord from
commencing and prosecuting a holdover or summary eviction proceeding and the
provisions of this Section shall be deemed be an “agreement expressly providing
otherwise” within the meaning of Section 232-c of the Real Property Law of the
State of New York and any successor or similar law of like import. Nothing
contained in this Section shall (i) imply any right of Tenant to remain in the
Premises after the termination of this lease without the execution of a new
lease, (ii) imply any obligation of Landlord to grant a new lease or (iii) be
construed to limit any right or remedy that Landlord has against Tenant as a
holdover tenant or trespasser.

NOTICES:

39. Every notice, demand and other communication (collectively, “notices”) which
is given under this Lease or by law must be in writing and shall be sent either
by (A) reputable overnight courier or (B) hand delivery (against confirmation of
delivery), and shall be addressed:

(i) if to Tenant, addressed to Tenant at the Premises, or at such other place as
Tenant may from time to time designate by notice to Landlord addressed to:
Elizabeth Chow, with copies to General Counsel and Chief Operating Officer, in
each case at the Premises.

(ii) if to Landlord, to

250 Park Avenue, LLC
c/o AEW Capital Management, L.P.
World Trade Center East
Two Seaport Lane
Boston, MA 02110-2021
Attention: Asset Manager, 250 Park Avenue, New York, NY

With a copies to:

c/o AEW Capital Management, L.P.
World Trade Center East
Two Seaport Lane
Boston, MA 02110-2021
Attention: James Finnegan, General Counsel

and

Cassidy Turley New York, Inc.
40 East 52nd Street
New York, New York 10022
Attention: Robert L. Billingsley and
Attention: David L. Hoffman, Jr.

and the same shall be deemed delivered (A) the first business day following
delivery to an overnight courier or (B) when delivered by hand. A copy of any
notice to Landlord shall be sent in like manner to Landlord’s counsel, Patterson
Belknap Webb & Tyler LLP, 1133 Avenue of the Americas, New York, New York 10036,
Attention: Andrew L. Herz, Esq. A copy of any default or termination notice to
Tenant shall be sent in like manner to Tenant’s counsel at Morrison Cohen LLP,
909 Third Avenue, New York, NY 10022, Attention: Evan I. Maron, Esq. A notice
given by counsel for Landlord or Tenant shall be deemed a valid notice if
addressed and sent in accordance with the provisions of this Article. In
addition, notices may be given on behalf of Landlord by the managing agent for
the Building, which as of March 1, 2010 is Cassidy Turley New York, Inc. Either
party may designate, by similar notice to the other party, any other address for
such purposes. Notwithstanding the foregoing, either party hereto may give the
other party facsimile or oral notice of the need of emergency repairs. Notices
requesting after hours services may be given by delivery to the Building Manager
or any other person in the Building designated by Landlord to receive such
notices. Landlord’s Tax Statements, Landlord’s Operating Statement and all other
rent bills may be delivered by Landlord via ordinary United States mail.

CERTAIN RIGHTS RESERVED TO LANDLORD:

40. Landlord reserves the following rights:

(A) To name the Property.

(B) To install, affix and maintain all signs, awnings, scaffolding, sidewalk
bridges and canopies on the exterior of the Building.

(C) To have pass keys to the Premises.

(D) Subject to the Rules and Regulations, Force Majeure and Landlord’s security
measures, Tenant shall have access to the Premises 24 hours per day, 7 days per
week. Notwithstanding the foregoing but subject to the provisions of Article 13
and Article 14, Landlord shall have no liability to Tenant, nor shall Tenant be
entitled to terminate this Lease, to claim an actual or constructive eviction in
whole or in part, or be entitled to any abatement or diminution of rent payable
by Tenant under this Lease or to any relief from any of its obligations under
this Lease if by reason of strike or labor trouble or any other similar cause
beyond the reasonable control of Landlord there is (i) a lack of access to the
Building or the Premises (which shall include without limitation the lack of
access to the Building or the Premises when it or they are structurally sound
but inaccessible due to evacuation of the surrounding area or damage to nearby
structures or public areas); (ii) reduced air quality or other contaminants in
the Building that would adversely affect the Building or its occupants;
(iii) disruption of mail and deliveries to the Building or the Premises;
(iv) disruption of telephone and/or other communications services to the
Building or the Premises; or (v) disruption of any other services to the
Premises or any of the Building systems if Tenant is otherwise unable to use
and/or occupy the Premises for the conduct of its business.

HAZARDOUS MATERIALS:

41. (A) Tenant hereby covenants that it shall not install, cause or permit any
Hazardous Materials to be placed or stored in or about the Premises in violation
of any applicable environmental or other Legal Requirements; provided, that
nothing herein shall prevent Tenant’s use of such reasonable and legally
permissible amounts of Hazardous Materials customarily used in the ordinary
course of operation of Tenant’s business in the Premises. Tenant shall indemnify
and hold Landlord harmless from and against any claims, demands, losses,
liabilities, penalties and damages arising out of, or in any way connected with
the installation, placement, storage or release of Hazardous Materials used or
installed upon the Premises in violation of the terms of this Lease. If Tenant,
or its employees, contractors or agents install, use, store or place Hazardous
Materials in the Premises, Tenant shall be obligated to remove and dispose of
said Hazardous Materials in compliance with all Legal Requirements. This
covenant shall survive the expiration or earlier termination of this Lease.
Landlord shall deliver an ACP-5 Certificate to Tenant for the Premises.

(B) Landlord represents that the Premises shall be free from Hazardous Materials
on the Commencement Date. If at any time during the Term, Hazardous Materials
shall be discovered within the Premises which have not been introduced Tenant or
anyone acting under or through Tenant, Landlord shall, upon Tenant’s request, at
Landlord’s sole cost and expense, remove or encapsulate such Hazardous Materials
in compliance with Legal Requirements relating to the removal and/or
encapsulation thereof and restore any Alterations previously performed in such
portion of the Premises and Landlord shall indemnify and hold Tenant harmless
from and against any claims, demands, losses, liabilities, penalties and damages
arising out of, or in any way connected with the installation, placement,
storage or release of Hazardous Materials used or installed upon the Premises by
Landlord or anyone acting under or through Landlord in violation of the terms of
this Lease.

(C) As used herein, the term “Hazardous Materials” (i) means any substance or
material that is included within the definitions of “hazardous substances,”
“hazardous materials,” “toxic substances,” “pollutant,” “contaminant,”
“hazardous waste,” or “solid waste” in any Environmental Law and mildew, fungus,
mold, bacteria and/or other organic spore material, and (ii) “Environmental
Laws” means Legal Requirements relating to pollution or the protection of the
environment.

(D) Tenant shall surrender the Premises to Landlord upon the expiration or
earlier termination of this Lease free of Hazardous Materials and in a condition
which complies with all Environmental Laws and any additional requirements of
Landlord that are reasonably necessary to protect the value of the Premises and
the Building. Tenant’s obligations and liabilities pursuant to this 41(C) shall
be in addition to any other surrender requirements in this Lease and shall
survive the expiration or earlier termination of this Lease.

LANDLORD’S WORK:

42. (A) Landlord shall not be required to perform any work to the Premises,
other than Landlord’s Base Building Work and Landlord’s Work, subject to the
provisions of this Article 42. Tenant expressly agrees to take the Premises on
the Commencement Date in its then “as is” condition, subject to substantial
completion of Landlord’s Base Building Work and Landlord’s Work. Landlord shall
cause a licensed architect to promptly prepare, based on Tenant’s schematic plan
dated June 21, 2011, a copy of which is attached hereto and made a part hereof
as Exhibit J, complete dimensioned architectural plans and complete engineering
plans with respect to the Premises (such plans shall be referred to herein
collectively as the “Preliminary Plans”; such Preliminary Plans, as amended by
any changes thereto so that such plans shall be approved by Tenant and Landlord
(which approval by Landlord and Tenant shall not be unreasonably withheld or
delayed), shall be referred to herein collectively as the “Final Plans”; the
work set forth on the Final Plans, as amended by any changes and/or additions
requested by Tenant and approved by Landlord pursuant to the terms hereof, shall
be referred to herein collectively as “Landlord’s Work”). Tenant hereby agrees
that unless otherwise agreed to by Landlord pursuant to the terms hereof,
Landlord’s Work shall be performed using materials, standards and finishes of
Building standard quality, quantity, color and design and in compliance with the
Final Plans. Notwithstanding anything herein to the contrary, Tenant shall not
unreasonably withhold or delay its consent to any changes and/or additions to
Landlord’s Work required by Landlord solely to (a) correct any errors in the
Final Plans, and/or (b) cause the Final Plans to comply with applicable Legal
Requirements, it being agreed that changes of a de minimis nature on account of
field conditions and the like shall not require the prior written consent of
Tenant (but Landlord shall use commercially reasonable efforts to notify Tenant
of such required changes). Tenant’s consent to (i) the initial draft of the
Preliminary Plans shall be granted or denied within five (5) business days after
Tenant’s receipt thereof, and (ii) any revisions to the Preliminary Plans shall
be granted or denied within five (5) business days after Tenant’s receipt
thereof. Landlord shall make all changes to the Preliminary Plans requested by
Tenant and submit a revised draft thereof to Tenant for its review within five
(5) business days after Landlord’s receipt of Tenant’s comments with respect
thereto.

(B) Omitted.

(C) In connection with the performance of Landlord’s Work, (i) Landlord shall
solicit bids from no fewer than three (3) general contractors, (ii) Tenant’s
architect or representative may participate in the bidding process,
(iii) Landlord shall share the bidding packages with Tenant’s architect or
representative but the selection of the winning bid and the overall bid package
shall be under the sole control of Landlord (it being agreed that Landlord shall
select the lowest complying bidder based upon the Final Plans, unless Landlord,
in its reasonable discretion, believes another complying bidder is more suitable
to perform Landlord’s Work based upon the Final Plans, and Landlord shall notify
Tenant of its reasons for not selecting the lowest complying bidder), and
(iv) subject to the terms of the foregoing sub-clause (iii), all contractors and
subcontractors shall be selected by Landlord.

(D) Provided that Tenant is not then in default under this Lease beyond the
expiration of any applicable notice and cure periods, Landlord shall contribute
the sum of $2,336,960.00 toward the cost of Landlord’s Work (the “Work
Allowance”). The cost of Landlord’s Work shall include (i) all hard costs and
soft costs reasonably incurred by Landlord in connection therewith, including,
without limitation, (x) with respect to the obtaining of all required permits
and approvals and the preparation, modification and filing of plans, and (y) in
connection with any changes and/or additions requested in writing by Tenant
(whether or not such changes and/or additions are actually performed by
Landlord), but excluding any changes and/or additions required as a result of
any errors or omissions made by Landlord’s architect, (ii) the general
contractor’s overhead and profit, and (iii) a project management fee to Cassidy
Turley New York, Inc. in an amount equal to three percent (3%) of the hard
construction costs of Landlord Work (taking into account any change orders
requested by Tenant). After ninety (90%) percent of the entire Work Allowance
shall have been disbursed by Landlord and Landlord has notified Tenant of same
(which notice shall be accompanied with reasonably detailed documentation),
Tenant shall be responsible, as Additional Rent, for all amounts, if any,
thereafter incurred by Landlord in connection with Landlord’s Work, it being
agreed that the final ten (10%) percent of the total Work Allowance in the
amount of $233,696.00 shall be applied by Landlord to the final costs of
Landlord’s Work incurred by Landlord immediately prior to the substantial
completion thereof. Such amounts, if any, shall be paid by Tenant to Landlord as
Additional Rent within ten (10) days after demand by Landlord therefor; it being
understood that Tenant shall not pay any contractors directly. If any portion of
the Work Allowance remains after the completion by Landlord of Landlord’s Work,
such portion shall be the sole property of Landlord. The parties agree that the
cost of Landlord’s Work shall be paid by the following sources in the order
listed below (to the extent that each such source shall be so required): (1) the
first ninety (90%) percent of the Work Allowance, (2) the funds of Tenant in an
amount equal to the difference between the cost of Landlord’s Work and the sum
of the Work Allowance, and (3) the final ten (10%) percent of the Work
Allowance; in all events subject to adjustment for change orders requested by
Tenant pursuant to Section 42(F) below.

(E) In addition to Landlord’s Work, following the date hereof, Landlord agrees,
at Landlord’s sole cost and expense (except as otherwise expressly provided
herein), to complete the work indicated on Exhibit E annexed hereto
(collectively, “Landlord’s Base Building Work”) in and to the Premises using
Building standard materials.

(F) Subject to any delay caused by Tenant or its agents, employees or
contractors or by force majeure, Landlord shall use commercially reasonable
efforts to substantially complete Landlord’s Work and Landlord’s Base Building
Work in a timely manner (without being obligated to employ overtime labor or to
incur any extraordinary costs in connection therewith). Any changes and/or
additions requested by Tenant to Landlord’s Work (including, without limitation,
with respect to any non-Building standard items), shall be subject to Landlord’s
prior written approval, which approval may be withheld in Landlord’s sole but
reasonable discretion, unless such changes/additional are required to correct
any errors or omissions made by Landlord or required as result of a field
condition. Tenant acknowledges that Landlord shall in no event be bound by any
estimate(s) of the hard and/or soft costs of any such proposed changes and/or
additions requested by Tenant and furnished to Tenant by or on behalf of
Landlord, and Landlord shall not be liable to Tenant if any of such estimate(s)
shall be incorrect for any reason, including Force Majeure.

(G) As used in this Article, the term “Tenant Delay” shall mean any delay in the
substantial completion of Landlord’s Work due to any act, neglect, failure or
omission of Tenant or its agents, employees, servants or contractors, including
but not limited to: (a) any delay in paying any sums due from Tenant hereunder
when due, (b) any delay due to any Tenant’s change orders or any other changes
in or revisions to the Final Plans requested in writing by Tenant (it being
agreed that such event shall not be deemed a Tenant Delay unless Landlord
notified Tenant of the delay which may be caused by such change orders or
changes and Tenant fails to withdraw the same within one (1) business day after
notice thereof from Landlord to Tenant), (c) any delay due to request for
materials, finishes or installations which have a delivery date that does not
allow for sufficient time for installation prior to what would have been the
Commencement Date or which require construction or lead time to perform in
excess of that which would be required for use of Building standard materials
(it being agreed that such event shall not be deemed a Tenant Delay unless
Landlord notified Tenant of the delay which may be caused by request for such
materials, finishes or installations, within five (5) business days after
Landlord has been advised of such potential delay, and Tenant fails to withdraw
said request within three (3) business days after notice thereof from Landlord
to Tenant), (d) any delay in supplying any information, requesting revisions to
the Final Plans or approving any specifications, estimates, prices or other
matter or giving authorizations or the like and such delay shall continue for
more than one (1) business day after notice thereof from Landlord to Tenant, and
(e) any delay in the completion of any work for which Tenant or its agents,
servants, employees or contractors may be responsible, including, without
limitation, delay caused by the performance of Tenant’s Initial Work pursuant to
the terms of Section 42(J) hereof. Notwithstanding anything herein to the
contrary, if there is a delay in the substantial completion of Landlord’s Work,
or any portion thereof, due to a Tenant Delay, then Landlord’s Work shall be
deemed substantially complete on the date when the Premises or such portion
would have been available but for such delay even though work to be done by
Landlord has not been commenced or completed. Any additional cost to Landlord to
complete the Premises occasioned by a Tenant Delay shall be paid as Additional
Rent within ten (10) days after demand therefor. For the purposes of the
preceding sentence “additional cost to Landlord” shall mean the total cost
incurred in excess of the aggregate cost which Landlord would have incurred to
complete the Premises if there had not been a Tenant Delay.

(H) All time periods imposed upon Tenant and/or its agents, employees or
contractors in this Article shall be of the essence.

(I) Landlord shall have no obligation to furnish a work allowance or perform any
work or provide any services in or to the Premises in order to prepare the same
for occupancy by Tenant, other than Landlord’s Work and Landlord’s Base Building
Work. Except as otherwise expressly provided herein, (a) Landlord shall have no
obligation to perform any work or provide any work allowance or services in or
to the Premises in order to prepare the same for occupancy by Tenant,
(b) Landlord has not made and does not make any representations or warranties
with respect to the Premises, and (c) Tenant agrees to take the Premises in its
then “as is” condition on the Commencement Date.

(J) Landlord shall cause the general contractor performing Landlord’s Work to
include Tenant and Tenant’s consultant, S.A. Gavish, Inc., as additional
insureds on such general contractor’s Commercial General Liability insurance.
Landlord shall provide Tenant with early access to the Premises at appropriate
and reasonable times no more than eight (8) weeks prior to the date on which
Landlord’s Work is anticipated by Landlord to be substantially complete solely
to perform Tenant’s IT work or for the purposes of taking measurements for
furniture (collectively, “Tenant’s Initial Work”) simultaneously with the
performance by Landlord of Landlord’s Work, provided that Tenant’s Initial Work
can be performed in a manner which will not interfere with the performance of
Landlord’s Work. Prior to the Commencement Date, Landlord and its contractors
performing Landlord’s Work in the Premises shall have full and complete priority
over the performance by Tenant and its contractors of Tenant’s Initial Work in
the Premises. Tenant and Landlord each agrees to (a) cooperate with the other in
the performance and scheduling of Tenant’s Initial Work and Landlord’s Work and
(b) keep each other apprised of their respective work so as to facilitate the
scheduling, coordination and orderly progress of Landlord’s Work and Tenant’s
Initial Work, but in no event shall Landlord be obligated to employ overtime
labor in connection therewith or to incur any costs in connection therewith in
excess of the costs it would have incurred absent such coordination of
Landlord’s Work with Tenant’s Initial Work. Tenant agrees that in the
performance of Tenant’s Initial Work or otherwise, (i) neither Tenant nor its
agents or employees shall interfere with the performance of Landlord’s Work by
Landlord and/or its agents or contractors, (ii) Tenant shall comply with any
work schedule, rules and regulations reasonably established by Landlord, its
agents or employees in connection therewith, and (iii) the labor employed by
Tenant shall be harmonious and compatible with the labor employed by Landlord in
the Building upon and subject to the applicable terms of Article 7 hereof.
Tenant’s access to the Premises prior to the Commencement Date for the purposes
permitted in this Section shall be upon and subject to all of the terms and
conditions of this Lease (but excluding Tenant’s obligation to pay the Minimum
Rent and the monthly recurring payments of additional rent pursuant to the terms
of Article 5 hereof), including, without limitation, the obligations set forth
in Section 8(E) hereof to pay for Tenant’s use of the freight elevator and the
like and the obligations set forth in Articles 12 and 35 hereof to indemnify
Landlord and to furnish insurance.

RENEWAL OPTION:

43. (A) Provided (i) Tenant is not in default hereunder beyond the expiration of
any applicable notice and/or cure periods as of (a) the date Tenant delivers to
Landlord the Election Notice (as hereinafter defined) and (b) the expiration of
the initial Term, (ii) Original Tenant (or its successor entity, acquiring
entity or related entity) shall be in actual occupancy of at least eighty (80%)
percent of the rentable square footage of the Premises at the time of the
delivery of the Election Notice and on the commencement of the Renewal Term, and
(iii) the Original Tenant, at the time of delivery of the Election Notice, and
as of the commencement of the Renewal Term, is the tenant hereunder, Tenant
shall have the one-time option to renew the term of this Lease (the “Renewal
Option”) for the entire Premises for one additional five (5) year term (the
“Renewal Term”) commencing on the day immediately following the last day of the
initial Term and ending five (5) years later, which shall thereupon be and
become the Expiration Date of this Lease. The Renewal Option must be exercised
by notice (the “Election Notice”) to Landlord delivered no earlier than
twenty-four (24) months and no later than twelve (12) months prior to the last
day of the initial Term.

(B) This Lease, if and as so extended during the Renewal Term, shall be upon the
same terms and conditions as contained in this Lease except that (i) the annual
Minimum Rent for the Renewal Term shall be a sum equal to the greater of (a) the
then escalated rent payable hereunder and (b) the “fair market rent” for the
Premises, as determined pursuant to the provisions of Section 43(D) hereof, as
of the date occurring six (6) months prior to the commencement of the Renewal
Term (such date is hereinafter called the “Determination Date”) and which
determination of fair market rent shall be made within a reasonable period of
time after the occurrence of the Determination Date pursuant to the provisions
of Section 43(D) hereof assuming all of the terms set forth herein, (ii) the
Premises shall be delivered in its then “as is”, “where is” condition,
(iii) Landlord shall not be required to do any work to the Premises or to
provide any work allowance or free rent period or concession and (iv) this
Lease, as extended for the Renewal Term, shall not contain any further renewal
option. In determining the fair market rent, the provisions of Article 5 hereof
in respect of Taxes and Operating Expenses shall remain in effect during the
Renewal Term with the same base year as set forth therein, and the retention of
such base year shall be recognized in making such determination of fair market
rent.

(C) The Renewal Option must be exercised in the manner specifically set forth in
Section 43(A) hereof or such option shall be deemed irrevocably waived and all
of Tenant’s rights with respect thereto shall wholly cease, terminate and
expire. Time shall be of the essence in connection with the exercise of the
Renewal Option and the delivery of the Election Notice by Tenant hereunder. Any
Election Notice shall be irrevocable by Tenant upon delivery. If Tenant shall
fail to duly and timely exercise any Renewal Option, Tenant agrees upon request
of Landlord to confirm such non-exercise in writing, but failure to do so by
Tenant shall not operate to revive any rights of Tenant under this Article.

(D) (i) Landlord and Tenant shall endeavor to agree as to the amount of the fair
market rent for the Premises pursuant to the provisions of Section 43(B) hereof,
during the thirty (30) day period following the Determination Date. In the event
that Landlord and Tenant can not agree as to the amount of the fair market rent
within such thirty (30) day period following the Determination Date, then
Landlord or Tenant may initiate the appraisal process provided for herein by
giving notice to that effect to the other, and the party so initiating the
appraisal process (such party hereinafter called the “Initiating Party”) shall
specify in such notice the name and address of the person designated to act as
an arbitrator on its behalf. Within thirty (30) days after the designation of
such arbitrator, the other party (hereinafter called the “Other Party”) shall
give notice to the Initiating Party specifying the name and address of the
person designated to act as an arbitrator on its behalf. If the Other Party
fails to notify the Initiating Party of the appointment of its arbitrator within
the time above specified, then the appointment of the second arbitrator shall be
made in the same manner as hereinafter provided for the appointment of a third
arbitrator in a case where the two arbitrators appointed hereunder and the
parties are unable to agree upon such appointment. The two arbitrators so chosen
shall meet within ten (10) days after the second arbitrator is appointed and if,
within thirty (30) days after the second arbitrator is appointed, the two
arbitrators shall not agree as to the fair market rent of the Premises, they
shall together appoint a third arbitrator. In the event of their being unable to
agree upon such appointment within thirty (30) days after the appointment of the
second arbitrator, the third arbitrator shall be selected by the parties
themselves if they can agree thereon within a further period of fifteen
(15) days. If the parties do not so agree, then either party, on behalf of both
and on notice to the other, may request such appointment by the American
Arbitration Association (or organization successor thereto) in New York City in
accordance with its rules then prevailing.

(ii) Each party shall pay the fees and expenses of the one of the two original
arbitrators appointed by or for such party, and the fees and expenses of the
third arbitrator and all other expenses (not including the attorneys’ fees,
witness fees and similar expenses of the parties which shall be borne separately
by each of the parties) of the arbitration shall be borne by the parties
equally.

(iii) The third arbitrator shall determine the fair market rent of the Premises
by choosing either Landlord’s or Tenant’s arbitrator’s determination of fair
market value. In the event the first two arbitrators shall have agreed upon the
fair market rent of the Premises, they shall render a written certified report
of their determination to both Landlord and Tenant within thirty (30) days of
the appointment of the first two arbitrators. In the event a third arbitrator
was appointed pursuant to this Section 43(D), the third arbitrator shall render
a written certified report of his or her determination to both Landlord and
Tenant within thirty (30) days from the appointment of the third arbitrator. The
fair market rent, as so determined, shall be applied to determine the Minimum
Rent pursuant to Section 43(B) hereof.

(iv) Each of the arbitrators selected as herein provided shall have at least ten
(10) years experience in the leasing and renting of office space in first class
office buildings in the Borough of Manhattan and shall not be affiliated with
either party or have been in either party’s employment within the prior five
(5) years.

(E) (i) If on the first day of the Renewal Term, the amount of the Minimum Rent
payable during the Renewal Term in accordance with the foregoing paragraphs of
this Article shall not have been determined, then, pending such determination,
Tenant shall pay Minimum Rent at the rent for the Renewal Term as proposed by
Landlord (the “Temporary Rate”). After the determination by arbitration of the
annual fair market rental value of the Premises, if such rental value is less
than the “Temporary Rate,” Landlord shall promptly pay to Tenant (or credit
against the next Minimum Rent becoming due) the excess of the Temporary Rate
above the rental value required to be paid during the Renewal Term, together
with interest at the Prime Rate on the amount so paid; and the Minimum Rent so
determined by the arbitration shall be payable during the Renewal Term.

(F) Upon determination of the Minimum Rent for the Renewal Term, upon the
request of either Landlord or Tenant, the parties shall execute, acknowledge and
deliver to each other an agreement specifying the amount of the Minimum Rent for
such Renewal Term (but any failure to execute such an agreement shall not affect
Tenant’s obligation to pay and Landlord’s right to receive such Minimum Rent).

ROOFTOP EQUIPMENT:

44. Landlord has leased to SpectraSite Communications, LLC through February 20,
2016 the Building’s rooftop space available for the installation of
communications antennas and satellite dishes. If Tenant desires to install a
communications antenna or satellite dish on the Building’s rooftop to provide
service to the Premises, Tenant shall make arrangements directly with
SpectraSite Communications, LLC. Tenant acknowledges that SpectraSite
Communications, LLC has the right (i) to charge a licensing fee to Tenant for
the installation of any equipment on the Building’s rooftop, (ii) to regulate
access to such antenna or satellite dish, and (iii) to approve the equipment,
means of installation, any modifications to the equipment, and removal of the
same at the end of the Term.

TERMINATION RIGHT:

45. (A) Subject to and in accordance with the provisions of this Article,
provided (i) Tenant is not in default hereunder beyond the expiration of any
applicable notice and/or cure periods, and (ii) Original Tenant (or its
successor entity, acquiring entity or related entity) shall be Tenant under this
Lease, Tenant shall have the one-time right (“Termination Right”) to terminate
this Lease effective as of the date that is the seventh (7th) anniversary of the
Commencement Date (the “Termination Effective Date”) to be exercised by notice
to Landlord (the “Termination Notice”) delivered no earlier than twenty-four
(24) months and no later than twelve (12) months prior to Termination Effective
Date (time being of the essence) in accordance with the provisions of this
Article (such date of termination set forth in Tenant’s notice being hereinafter
referred to as the “Early Termination Date”); which right is granted in
consideration of the payment by Tenant to Landlord of the Termination Fee (as
hereinafter defined), as hereinafter provided.

(B) Any Termination Notice delivered to Landlord by Tenant must be accompanied
by a bank or certified check (subject to collection) payable to the direct order
of Landlord in an amount (the “Termination Fee”) equal to $1,573,782. Tenant’s
Termination Notice shall, at Landlord’s option, be null and void if on the date
Landlord receives the same, or as of the Early Termination Date, Tenant is in
monetary or material non-monetary default under the Lease beyond the expiration
of any applicable notice and/or grace periods or if Landlord has not timely
received payment of the Termination Fee. If Tenant’s Termination Notice is
declared by Landlord to be null and void as aforesaid, Landlord shall have the
right to apply any portion of the Termination Fee received by it to any
reasonable out-of-pocket expenses and damages incurred by Landlord as a result
of Tenant’s default, and the balance shall immediately be returned to Tenant.

(C) If Tenant properly exercises its Termination Right, then as of the Early
Termination Date this Lease shall terminate and end as fully and completely as
if such Early Termination Date were the Expiration Date. Accordingly and without
limiting the generality of the foregoing, on or prior to the Early Termination
Date, Tenant shall vacate the Premises in accordance with the provisions of this
Lease, and from and after such Early Termination Date neither party shall have
any further rights against or obligations to the other with respect to Premises
by reason of the Lease (as amended hereby) or the estate created thereby, except
for such rights and obligations which by the terms of the Lease are otherwise to
survive the expiration or termination hereof.

(D) Notwithstanding anything to the contrary contained in this Agreement, the
provisions of Article 38 of this Lease (as amended hereby) shall expressly apply
to the surrender of the Premises by Tenant to Landlord upon the applicable Early
Termination Date. Nothing contained in this Paragraph shall (i) imply any right
of Tenant to remain in the Premises after the applicable Early Termination Date
without the execution of a new lease, (ii) imply any obligation of Landlord to
grant a new lease, or (iii) be construed to limit any right or remedy that
Landlord has against Tenant as a holdover tenant or trespasser.

MISCELLANEOUS:

46. (A) If any of the provisions of this Lease, or the application thereof to
any person or circumstances, shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such provision or provisions
to persons or circumstances other than those as to whom or which it is held
invalid or unenforceable, shall not be affected thereby, and every provision of
this Lease shall be valid and enforceable to the fullest extent permitted by
law.

(B) Landlord and Tenant each hereby (a) irrevocably consents and submits to the
jurisdiction of any Federal, state, county or municipal court sitting in the
State of New York having subject matter jurisdiction in respect to any action or
proceeding concerning any matters arising out of or in any way relating to this
Lease; (b) irrevocably waives all objections as to venue and any and all rights
it may have to seek a change of venue with respect to any such action or
proceedings if the same is brought in New York City; and (c) agrees that this
Lease and the rights and obligations of the parties shall be governed by and
construed, and all actions, proceedings and all controversies and disputes
arising under or of or relating to this Lease shall be resolved in accordance
with the internal substantive laws of the State of New York applicable to
agreements made and to be wholly performed with the State of New York.

(C) If, in connection with obtaining financing for the Building, a bank,
insurance company or other lending institution shall request reasonable
modifications to this Lease as a condition to such financing, Tenant will not
unreasonably withhold its consent thereto, provided that such modifications do
not adversely affect Tenant’s rights or increase Tenant’s obligations hereunder,
in each case beyond a de minimis extent.

(D) Wherever it is specifically provided in this Lease that a party’s consent is
not to be unreasonably withheld, a response to a request for such consent shall
also not be unreasonably conditioned or delayed. Tenant hereby waives any claim
against Landlord which it may have based upon any assertion that Landlord has
unreasonably withheld or unreasonably delayed any consent required hereunder,
and Tenant agrees that its sole remedy shall be an action or proceeding to
enforce any such provision or for specific performance, injunction or
declaratory judgment. In the event of such a determination, the requested
consent shall be deemed to have been granted; however, Landlord shall have no
liability to Tenant for its refusal or failure to give such consent. The sole
remedy for Landlord’s unreasonably withholding or delaying of consent shall be
as provided in this Section; provided, however, in the event that a court
determines that Landlord acted maliciously or in bad faith in unreasonably
withholding, conditioning, or delaying its consent or approval in an instance
where Landlord was obligated not to unreasonably withheld, condition or delay
its consent or approval, then the limitation on damages and remedies provided
for in Section shall have no further application. Notwithstanding anything to
the contrary provided in this Lease, in any instance where the consent of a
ground lessor and/or a mortgagee is required, Landlord shall not be required to
give its consent until and unless such ground lessor and/or mortgagee has given
its consent. Landlord agrees to seek such consent if Landlord would otherwise
consent in such instance.

(E) The person(s) executing this Lease on behalf of Tenant and Landlord hereby
represent and warrant that they have been duly authorized to execute this Lease
for and on behalf of their respective parties.

(F) The listing of any name other than that of Tenant, whether on the doors of
the Premises, on the Building directory, if any, or otherwise, shall not operate
to vest any right or interest in this Lease or in the Premises, nor shall it be
deemed to be the consent of Landlord to any assignment or transfer of this
Lease, to any sublease of the Premises, or to the use or occupancy thereof by
others.

(G) If Tenant is a partnership (or is comprised of two (2) or more persons,
individually, or as joint venturers or as copartners of a partnership, which for
purposes of this Section shall include a limited liability partnership and a
limited liability company) or if Tenant’s interest in this Lease shall be
assigned to a partnership (or to two (2) or more persons, individually, or as
joint venturers or as copartners or a partnership) (any such partnership and
such persons are referred to in this Section as “Partnership Tenant”), the
following provisions shall apply to such Partnership Tenant: (i) the liability
of each of the general partners comprising Partnership Tenant shall be joint and
several, and (ii) each of the parties comprising Partnership Tenant hereby
consents in advance to, and agrees to be bound by, any modification, termination
or surrender of this Lease which may hereafter be made and by any notices,
demands, requests or other communications which may hereafter be given, by
Partnership Tenant or by any of the parties comprising Partnership Tenant, and
(iii) any bills, statements, notices, demands, requests or other communications
given or rendered to Partnership Tenant or to any of the parties comprising
Partnership Tenant shall be deemed given or rendered to Partnership Tenant and
to all such parties and shall be binding upon Partnership Tenant and all parties
and (iv) if Partnership Tenant shall admit new general partners, all such new
general partners shall, by their admission to Partnership Tenant, be deemed to
have assumed performance of all of the terms, covenants and conditions of this
Lease on Tenant’s part to be observed and performed, and (v) Partnership Tenant
shall give prompt notice to Landlord of the admission of any such new general
partners, and upon demand of Landlord, shall cause each such new general partner
to execute and deliver to Landlord an agreement in form satisfactory to
Landlord, wherein each such new general partner shall assume jointly and
severally performance of all of the terms, covenants and conditions of this
Lease on Tenant’s part to be observed and performed (but neither Landlord’s
failure to request any such agreement nor the failure of any such new general
partner to execute or deliver any such agreement to Landlord shall vitiate the
provisions of this Section 49(G).

(H) Omitted.

(I) Landlord and Tenant understand, agree, and acknowledge that (i) this Lease
has been freely negotiated by both parties and (ii) in any controversy, dispute,
or contest over the meaning, interpretation, validity, or enforceability of this
Lease or any of its terms or conditions, there shall be no inference,
presumption, or conclusion drawn whatsoever against either party by virtue of
that party having drafted this Lease or any portion thereof.

(J) Notwithstanding anything herein to the contrary, it is to be strictly
understood and agreed that (i) the submission by Landlord to Tenant of any
drafts of this Lease or any correspondence with respect thereto shall (a) be
deemed submission solely for Tenant’s consideration and not for acceptance and
execution, (b) have no binding force or effect, (c) not constitute an option for
the leasing of the Premises or a lease or conveyance of the Premises by Landlord
to Tenant and (d) not confer upon Tenant or any other party any title or estate
in the Premises, (ii) the terms and conditions of this Lease shall not be
binding upon either party hereto in any way unless and until it is
unconditionally executed and delivered by both parties and all conditions
precedent to the effectiveness thereof shall have been fulfilled or waived, and
(iii) if this Lease is not so executed and delivered for any reason whatsoever
(including, without limitation, either party’s willful or other refusal to do so
or bad faith), neither party shall be liable to the other with respect to this
Lease on account of any written or parol representations, negotiations, any
legal or equitable theory (including, without limitation, part performance,
detrimental reliance, promissory estoppel, or undue enrichment) or otherwise.

(K) Tenant expressly acknowledges and agrees that Tenant shall not cause or
permit any work of art or other item that fall under the protection or
regulation of the Visual Artists Rights Act of 1990 to be installed,
constructed, erected or maintained in, on or at the Premise in violation of the
Visual Artists Rights Act of 1990.

(L) In the event of any dispute between Landlord and Tenant in any way related
to this Lease, the non-prevailing party shall pay to the prevailing party all
reasonable attorneys’ fees and disbursements, without restriction by statute,
court rule or otherwise, incurred by the prevailing party in connection with any
action or proceeding (including any appeal and the enforcement of any judgment
or award), whether or not the dispute is litigated or prosecuted to final
judgment (collectively, “Fees”). The “prevailing party” shall be determined
based upon an assessment of which party’s major arguments or positions taken in
the action or proceeding could fairly be said to have prevailed (whether by
compromise, settlement, abandonment by the other party of its claim or defense,
final decision, after any appeals, or otherwise) over the other party’s major
arguments or positions on major disputed issues. Any Fees incurred in enforcing
a judgment shall be recoverable separately from any other amount included in the
judgment and shall survive and not be merged in the judgment.

(M) Tenant represents and warrants to Landlord that (a) Tenant and each person
or entity directly or indirectly owning an interest in Tenant is (1) not
currently identified on the Specially Designated Nationals and Blocked Persons
List maintained by the Office of Foreign Assets Control of the Department of the
Treasury (“OFAC”) and/or on any other similar list maintained by OFAC pursuant
to any authorizing statute, executive order or regulation (collectively, the
“List”), and (2) not a person or entity with whom a citizen of the United States
is prohibited to engage in transactions by any trade embargo, economic sanction,
or other prohibition of United States law, regulation, or Executive Order of the
President of the United States, (b) none of the funds or other assets of Tenant
constitute property of, or are beneficially owned, directly or indirectly, by,
any Embargoed Person, (c) no Embargoed Person has any interest of any nature
whatsoever in Tenant (whether directly or indirectly), (d) none of the funds of
Tenant have been derived from any unlawful activity with the result that the
investment in Tenant is prohibited by law or that this Lease is in violation of
law, and (e) Tenant has implemented procedures, and will consistently apply
those procedures, to ensure the foregoing representations and warranties remain
true and correct at all times. The term “Embargoed Person” means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Tenant is prohibited by law or Tenant is in violation of law.

(i) Tenant covenants and agrees (a) to comply with all Legal Requirements
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (b) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
Section are no longer true or have been breached or if Tenant has a reasonable
basis to believe that they may no longer be true or have been breached, (c) not
to use funds from any “Prohibited Person” (as such term is defined in the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
to make any payment due to Landlord under this Lease and (d) at the request of
Landlord, to provide such information as may be reasonably requested by Landlord
to determine Tenant’s compliance with the terms hereof.

(ii) Tenant hereby acknowledges and agrees that Tenant’s inclusion on the List
at any time during this Lease Term shall be a material default of this Lease.
Notwithstanding anything to the contrary contained herein, including but not
limited to Tenant’s rights under Section 15(I), Tenant shall not permit the
Premises or any portion thereof to be used or occupied by any person or entity
on the List or by any Embargoed Person (on a permanent, temporary or transient
basis), and any such use or occupancy of the Premises by any such person or
entity shall be a material default of this Lease.

(N) This Lease may be executed in several counterparts, each of which
counterparts shall be deemed an original instrument and all of which together
shall constitute a single agreement. Any signature page to any counterpart may
be detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages. Delivery of an
executed counterpart of this Lease by facsimile or electronically shall be
equally effective as delivery of an original executed counterpart.

[end of agreement; signatures follow on the next page]

1

IN WITNESS WHEREOF, Landlord and Tenant have respectively signed and sealed this
Lease as of the date first above written.

LANDLORD:

250 PARK AVENUE, LLC, a Delaware limited liability company

By: /s/ Daniel J. Bradley
Name: Daniel J. Bradley
Title: Authorized Signatory



TENANT:

CIFC CORP.

By: /s/ Robert C. Milton III
Name: Robert C. Milton III
Title: Authorized Signatory


2